1933 Act File No. 333- 1940 Act File No. 811-22804 As filed with the U.S. Securities and Exchange Commission on February 8, 2013 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 [x] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. and [x] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] Amendment No. FW ADVISORY RESEARCH QUALITY INCOME TRUST (Exact Name of Registrant as Specified in Charter) 100 Wall St, 11th Floor New York, NY 10005 (Address of Principal Executive Offices) (212) 701-4500 (Registrant’s Telephone Number, including Area Code) Peter E. Pisapia 100 Wall St., 11th Floor New York, NY 10005 (Name and Address of Agent for Service) Copies of Communications to: Stephen H. Bier Allison M. Fumai Dechert LLP 1095 Avenue of the Americas New York, NY 10036 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. [ ] It is proposed that this filing will become effective (check appropriate box): [ ] when declared effective pursuant to Section 8(c) CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered (1) Proposed Maximum Offering Price Per Unit (1) Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fees (1) Common Shares of Beneficial Interest, $0.001 par value per share Estimated solely for purposes of calculating the registration fee, pursuant to Rule 457(o) under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such dates as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this preliminary prospectus is not complete and may be changed. The Fund may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, PRELIMINARY PROSPECTUS DATED FEBRUARY [], 2013 [●] Shares PROSPECTUS FW Advisory Research Quality Income Trust Common Shares Investment Objectives. FW Advisory Research Quality Income Trust (the “Fund”) is a newly-organized, diversified, closed-end management investment company. The Fund’s primary investment objective is to seek high current income. The Fund’s secondary objective is long term capital appreciation.There can be no guarantee that the Fund will achieve its investment objectives. Investment Strategy.The Fund seeks to achieve its objectives by investing primarily in a portfolio of preferred securities and dividend-paying equities that will provide income to the investors in the Fund and allow for the possibility of appreciation on the principal investment.Under normal market conditions and after the initial investment period following this offering, at least 80% of the Fund’s Managed Assets (as defined in this prospectus) will be invested in a portfolio of preferred securities (which may include traditional and hybrid preferred securities) and dividend-paying equities, including, but not limited to, master limited partnerships (“MLPs) and pass-through securities such as closed-end funds (“CEFs”), and real estate investment trusts (“REITs”). The Fund may invest up to 20% of its managed assets in other debt securities, including, but not limited to, U.S. government securities, municipal bonds, and corporate bonds,that the Subadviser believes will help the Fund reach its investment objectives by enhancing income and the potential for capital appreciation, decreasing risk or any combination thereof. No Prior History. Because the Fund is newly organized, its Common Shares have no history of public trading. The shares of closed-end investment companies often trade at a discount from their net asset value, which may increase investors’ risk of loss. The returns earned by Common Shareholders who purchase their shares in this offering and sell their shares below net asset value will be reduced. This risk may be greater for investors who intend to sell their shares in a relatively short period after completion of the initial public offering. The Fund intends to apply for listing on the New York Stock Exchange (“NYSE”) under the ticker symbol“[●]”. Investors should consider their investment goals, time horizons and risk tolerance before investing in the Fund.An investment in the Fund is not appropriate for all investors, and the Fund is not intended to be a complete investment program.Before buying any Common Shares, you should read the discussion of the principal risks of investing in the Fund, which are summarized in “Risk Factors” beginning on page [] of this prospectus. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 3 Public offering price Sales load (1) Proceeds to the Fund (2) Per Share $[] $[] $[] Total $[] $[] $[] Total (assuming full exercise of over-allotment option) (3) $[] $[] $[] Four Wood Capital Advisors, LLC (the “Adviser” or “FWCA”) (and not the Fund) has agreed to pay, from its own assets, a structuring fee pursuant to an agreement between , and FWCA. See “Underwriters – Additional Compensation to be Paid by the Adviser” In addition to the sales load, the Fund will pay offering expenses of up to $[●] perCommon Share, estimated to total $[●], which will reduce the “Proceeds to the Fund”.FWCA or an affiliate has agreed to pay the amount by which the aggregate of the Fund’s offering costs (other than sales loads) exceed $[●] per Common Share. FWCA or an affiliate has agreed to pay all of the Fund’s organizational costs. The Fund has granted the underwriters an option to purchase up to [●]additional Common Shares at the public offering price, less the sales load, within 45days of the date of this Prospectus solely to cover over-allotments, if any. The underwriters expect to deliver the Common Shares to purchasers on or about [●] 2013. The date of this Prospectus is [●], 2013. 4 (continued from previous page) Leverage. The Fund may use leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”). Initially, the Fund expects to obtain leverage through borrowings from certain financial institutions, or reverse repurchase agreements, in an amount equal to approximately 25% - 30% of the Fund’s Managed Assets immediately after giving effect to the borrowing. In addition, the Fund may leverage through the issuance of preferred shares or other leverage financing. The Fund intends to limit its combined effective leverage ratio at the time of borrowing (measured by the aggregate dollar amount of all leverage facilities to Managed Assets) to 33 1/3% of the Fund’s Managed Assets. The Fund’s leverage strategy may not be successful. “Managed Assets” means the total assets of the Fund (including any assets attributable to money borrowed for investment purposes) minus the sum of the Fund’s accrued liabilities (other than liabilities and borrowings for investment purposes). Investment Adviser and Subadviser. The Fund’s investment adviser is Four Wood Capital Advisors, LLC (“FWCA”). FWCA has engaged Advisory Research, Inc. (the “Subadviser” or “ARI”) to serve as the subadviser to the Fund. ARI will be responsible for the day-to-day management of the Fund’s portfolio investments. ARI is an investment adviser that adheres to a disciplined, fundamental value approach to investing. As of December 31, 2012, ARI had approximately [●]billion in assets under management. See “Management of the Fund—The Adviser” and “Management of the Fund—The Subadviser.” This Prospectus sets forth concisely the information that a prospective investor should know before investing in the Common Shares (“Common Shares”) of the Fund. Please read and retain this Prospectus for future reference. A Statement of Additional Information, dated [], 2013 (the “SAI”), and other materials containing additional information about the Fund have been filed with the SEC. The SAI is incorporated by reference in its entirety into this Prospectus, which means that it is considered to be part of this Prospectus. You may request a free copy of the SAI, the table of contents of which is shown on page [●] of this Prospectus, and other information filed with the SEC, by calling [●] (toll-free), by electronic mail at publicinfo@sec.gov or, upon payment of copying fees, by writing to the SEC’s public reference room, Washington, DC 20549-0102. Information relating to the public reference room may be obtained by calling the SEC at (202)551-8090. Upon completion of this offering, the Fund will file annual and semi-annual shareholder reports, proxy statements and other information with the SEC. To obtain this information or the Fund’s SAI electronically, please visit the Fund’s web site (www. [●].com) or call [●] (toll-free). You may also call this number to request additional information or to make other inquiries pertaining to the Fund. You may also obtain a copy of any information regarding the Fund filed with the SEC from the SEC’s web site (www.sec.gov). The Common Shares do not represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any governmental agency. You should rely only on the information contained or incorporated by reference in this Prospectus. The Fund has not, and the underwriters have not, authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. The Fund is not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The Fund will notify shareholders promptly of any material change to this Prospectus during the period the Fund is required to deliver the Prospectus. The Fund’s business, financial condition and results of operations may have changed since the date of this Prospectus. 5 Until [], 2013 (25days after the date of this Prospectus), all dealers that buy, sell or trade the Common Shares, whether or not participating in this offering, may be required to deliver a prospectus. This delivery requirement is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 6 (This page intentionally left blank) 7 TABLE OF CONTENTS Prospectus Summary 9 Summary of Fund Expenses 30 The Fund 31 Use of Proceeds 31 Investment Objectives and Strategy 33 Risk Factors 41 Management of the Fund 60 Determination of Net Asset Value 62 Distribution Policy 63 Dividend Reinvestment Plan 64 U.S. Federal Income Tax Matters 66 Description of Capital Structure 70 Underwriters 75 Legal Matters 79 Independent Registered Public Accounting Firm 79 Additional Information 79 Table of Contents of the Statement of Additional Information 79 8 PROSPECTUS SUMMARY This is only a summary. This summary does not contain all the information that you should consider before investing in the Common Shares. You should review the more detailed information elsewhere in this Prospectus and in the Statement of Additional Information (the “SAI”) prior to making an investment in the Fund. See “Risk Factors.” The Fund FW Advisory Research Quality Income Trust (the “Fund”) is a newly-organized, diversified, closed-end management investment company. The Offering The Fund is offering [●] Common Shares of beneficial interest (the “Common Shares”), through a group of underwriters (the “Underwriters”) led by [●]. The Underwriters have been granted an option by the Fund to purchase up to [●] additional Common Shares solely to cover over-allotments, if any. The minimum purchase in this offering is 100 Common Shares. See “Underwriters.” FWCA or an affiliate has agreed to pay the amount by which the aggregate of the Fund’s offering costs (other than the sales load) exceeds $[●] per Common Share. FWCA or an affiliate has agreed to pay all of the Fund’s organizational costs. Listing and Symbol The Fund intends to apply for listing of the Common Shares on the New York Stock Exchange (“NYSE”) under the symbol “.” Investment Objectives and Strategy The Fund’s primary investment objective is to seek high current income. The Fund’s secondary objective is long term capital appreciation. The Fund seeks to achieve its objectives by investing primarily in a portfolio of preferred securities and dividend-paying equities that will provide income to the investors in the Fund and allow for the possibility of appreciation on the principal investment.Under normal market conditions and after the initial investment period following this offering, at least 80% of the Fund’s Managed Assets will be invested in a portfolio of preferred securities (which may include traditional and hybrid preferred securities) and dividend-paying equities, including Master Limited Partnerships (“MLPs) and pass-through securities such as CEFs,and REITs. The Fund may invest up to 20% of its Managed Assets in other debt securities, including corporate bonds, U.S. government securities, and municipal bonds, that the Subadviser believes will help the Fund reach its investment objectives by enhancing total return, decreasing risk or any combination thereof. Equity Securities.The Fund will invest in preferred securities and dividend paying common stock. The Fund invests in securities regardless of market capitalization. Generally, the Fund will invest in companies with mid to large market capitalization (companies with a market capitalization greater than $2 billion). However, the Fund is not precluded from and may invest a portion of the Fund’s Managed Assets in companies with a lower market capitalization.The Fund may invest in both domestic and foreign securities. The mix of the Fund’s equity investments at any time will depend on the industries and types of securities the Subadviser believes will hold the most value within the Fund’s investment strategy. Preferred Securities.There are two basic types of preferred securities.The first, sometimes referred to in this prospectus as traditional preferred securities, consist of preferred stock issued by an entity taxable as 9 a corporation.Preferred stocks are considered equity securities.The second basic type is referred to in this prospectus as hybrid-preferred securities.Hybrid-preferred securities may be issued by corporations, generally in the form of interest-bearing notes with preferred securities characteristics, or by an affiliated trust or partnership of the corporation, generally in the form of preferred interests in subordinated debentures or similarly structured securities.Hybrid-preferred securities are considered debt securities.The Subadviser also considers senior debt perpetual issues, as well as exchange-listed senior debt issues that trade with attributes of exchange-listed perpetual and hybrid-preferred securities to be part of the broader preferred securities market.Preferred securities pay fixed or floating dividends to investors and have “preference” over common stock in the payment of dividends and in the liquidation of a company’s assets.This means that a company must pay dividends on preferred stock before paying dividends on its common stock.Preferred stockholders usually have no right to vote for the corporate directors or on other matters. Floating-rate and fixed-to-floating-rate preferred securities may be traditional preferred or hybrid-preferred securities.Floating-rate preferred securities pay a rate of income that resets periodically based on short and/or longer-term interest rate benchmarks.If the associated benchmark rate rises, the return offered by the floating-rate security may rise as well, making such securities less sensitive to rising interest rates (or yields).Similarly, a fixed-to-floating-rate security may be less price-sensitive to rising interest rates (or yields), because it has a rate of payment that is fixed for a certain period (typically five, ten of thirty years after issuance), after which period a floating rate of payment applies.The Fund may invest a significant portion of its assets in both floating-rate and fixed-to-floating-rate preferred securities. The Fund intends to invest a significant portion of its assets in exchange-traded preferred securities, but may also invest in over-the-counter (“OTC”) preferred securities.These securities may or may not pay dividends that are eligible for the corporate dividends received deduction (“DRD”) for corporations or for treatment as qualified dividend income (“QDI”) for individuals, and the Fund generally will not be managed to seek the tax –advantages inherent in DRD or QDI.For more information regarding DRD or QDI, see “Taxation” below. Concentration.The Fund will invest 25% or more of its total assets in the securities of companies in the following group of industries: banks, diversified financials, real estate (including real estate investment trusts) and insurance.In addition, the Fund also may focus its investment in other sectors or industries, such as (but not limited to) energy, and pipelines. The Investment Adviser and Subadviser retain broad discretion to allocate the Fund’s investments across various sectors and industries. Equity Securities of Master Limited Partnerships.The Fund may invest up to 25% of its Managed Assets in equity securities of MLPs.The Fund currently intends to invest primarily in MLP securities issued by entities organized in the United States. Registered Investment Companies.The Fund may invest up to [10%] of Managed Assets in CEFs and other registered investment companies, to the extent permitted under Section 12(d)(1) of the Investment Company Act of 1940, as amended (the “1940 Act”), and the rules thereunder, or any exemption granted under the 1940 Act.An investment in the shares of a CEF and other registered investment companies is subject to the risks associated with that fund’s portfolio securities.To the extent the Fund invests in shares of another CEF or other registered investment companies, holders of the Fund’s Common Shares (“Common Shareholders”) would indirectly pay a portion of that fund’s expenses, including advisory fees, brokerage and other distribution expenses.These fees and expenses are in addition to the direct expenses of the Fund’s own operations.The securities of other funds may also be leveraged and will therefore be subject to similar leverage risks to which the Fund is subject.In addition, to the extent the Fund invests in other funds, the Fund will be dependent upon the investment and research abilities of persons other than the Investment Adviser and Subadviser. 10 Debt Securities and Other Types of Credit Instruments.The Fund may invest up to 20% of its Managed Assets in debt securities and other types of credit instruments. Debt securities and other types of credit instruments include, investment grade corporate bonds, high-yield bonds (commonly known as “junk bonds” or “junk debt”), convertible bonds, U.S. government securities, municipal bonds, notes, bank loans and other types of debt instruments. The Subadviser intends to select debt securities and other types of credit instruments that it believes have a reasonably high likelihood of consistently paying their interest and meeting their obligations. The Fund may invest in debt securities and other types of credit instruments of any credit quality, maturity and duration. The Fund may invest in U.S. dollar and non-U.S. dollar denominated debt securities and other types of credit instruments of issuers located anywhere in the world and of issuers that operate in any industry. Below Investment Grade Securities.The Fund may invest in below investment grade securities, which are securities rated below Baa by Moody’s Investors Service Inc.(“Moody’s”) and below BBB by Standard & Poors Ratings Services (“S&P”).Below investment grade securities are also known as “high yield” or “junk” securities. The Fund generally will not invest a significant portion of its Managed Assets in below investment grade securities, and at no time will the Fund invest more than 25% of its Managed Assets in below investment grade securities. Derivative Transactions The Fund may, but does not intend to invest a significant portion of its Managed Assets in Derivative Transactions. The Fund may engage in various portfolio strategies, including exchange-listed and over-the-counter put and call options on securities, financial futures, equity, fixed income and interest rate indices, and other financial instruments, purchase and sell financial futures contracts and options thereon, enter into various interest rate transactions, such as swaps, caps, floors or collars, and enter into various currency transactions such as currency forward contracts, currency futures contracts, currency swaps or options on currency or currency futures or credit transactions and credit default swaps, for hedging and risk management purposes and to enhance total return. The Fund also may purchase derivative instruments that combine features of these instruments. Collectively, the above are referred to as Derivative Transactions. Although ARI may use Derivative Transactions to further the Fund’s investment objectives, no assurance can be given that they will be successful. Use of Leverage by the Fund The Fund may seek to enhance the level of its current distributions to its Common Shareholders through the use of leverage to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”). Initially, the Fund expects to obtain leverage through borrowings from certain financial institutions, or reverse repurchase agreements, in an amount equal to approximately [●]% of the Fund’s Managed Assets immediately after giving effect to the borrowing. In addition, the Fund may leverage through the issuance of preferred shares or other leverage financing, such as dollar rolls, other credit facilities and commercial paper. The Fund intends to limit its combined effective leverage ratio at the time of borrowing (measured by the aggregate dollar amount of all leverage facilities to Managed Assets) to 33 1/3% of the Fund’s Managed Assets. In addition, the Fund may borrow for temporary, emergency or other purposes as permitted under the 1940 Act. Any such indebtedness would be in addition to the combined effective leverage ratio of 33 1/3% of Managed Assets (at the time of borrowing). The Fund’s leverage strategy may not be successful. By leveraging its investment portfolio, the Fund creates an 11 opportunity for increased net income or capital appreciation. However, the use of leverage also involves risks, which can be significant. These risks include the possibility that the value of the assets acquired with such borrowing decreases although the Fund’s liability is fixed, the likelihood of greater volatility of net asset value, market price and dividend rate of the Common Shares than a comparable portfolio without leverage. Because the Adviser’s fee is based upon a percentage of the Fund’s Managed Assets, the Adviser’s fee will be higher if the Fund is leveraged, and the Adviser will have an incentive to leverage the Fund. The Adviser intends to leverage the Fund only when it believes that the potential return on the additional investments acquired through the use of leverage is likely to exceed the costs incurred in connection with the offering. There can be no assurance that the Fund will borrow in order to leverage its assets or, if it does borrow, what percentage of the Fund’s assets such borrowings will represent. Investment Adviser and Subadviser The Fund’s investment adviser is Four Wood Capital Advisors, LLC (“FWCA”), a wholly-owned subsidiary of Four Wood Capital Partners, LLC (“FWCP”). The Adviser is responsible for overseeing the management of the Fund, including its day-to-day business operations and supervising Advisory Research, Inc.’s services as Subadviser. FWCA has engaged Advisory Research, Inc. (“ARI”) to serve as the Subadviser to the Fund. ARI will be responsible for the day-to-day management of the Fund’s portfolio investments and manage the Fund’s investments, subject to the authority of the Adviser and the Board of Trustees of the Fund (the “Board”). As of December 31, 2012, Advisory Research, Inc. had approximately $[●] billion in assets under management. Fees and Expenses The Fund will pay the Investment Adviser a monthly fee computed at the annual rate of [●]% of the Fund’s average daily Managed Assets. If the Fund utilizes leverage, the fees paid to the Investment Adviser for investment advisory and management services will be higher than if the Fund did not utilize leverage because the fees paid will be calculated based on the Fund’s Managed Assets, which includes the principal amount of outstanding borrowings, the liquidation preferences of Preferred Shares, if any, and the proceeds of any Reverse Repurchase Agreements. The Fund’s investment management fees and other expenses are paid only by the Common Shareholders, and not by the holders of Preferred Shares, if any. See “Use of Leverage.” The Subadviser receives a portfolio management fee equal to [●]% of the Fund’s average daily Managed Assets. The Subadviser’s fee is paid by the Investment Adviser out of the Investment Adviser’s management fee. Distributions The Fund intends to make regular monthly cash distributions of all or a portion of its investment company taxable income (which includes ordinary income and short-term capital gains) to Common Shareholders. The Fund also intends to make annual distributions of its “net capital gain” (which is the excess of net long-term capital gains over net short-term capital losses). The Fund expects its initial distribution will be declared approximately [45days], and paid approximately [60days] after the completion of this offering. Pursuant to the Fund’s Dividend Reinvestment Plan, dividend and capital gains distributions generally are used to purchase additional Common Shares of the Fund. However, an investor can choose to receive distributions in cash. Dividend and capital gain distributions generally are taxable to shareholders whether they are reinvested in shares of the Fund or received in cash. Since not all investors can participate in the Automatic Dividend Reinvestment Plan (the “Plan”), you should contact your broker or nominee to confirm that you are eligible to participate in the Plan.See “Dividend Reinvestment Plan.” 12 The 1940 Act currently limits the number of times the Fund may distribute long-term capital gains in any tax year, which may increase the variability of the Fund’s distributions and result in certain distributions being comprised more heavily of long-term capital gains eligible for favorable income tax rates. In the future, the Adviser may seek Board approval to implement a managed distribution plan for the Fund. The managed distribution plan would be implemented pursuant to an exemptive order from the SEC granting it an exemption from Section19(b) of the 1940 Act and Rule19b-1 thereunder to permit the Fund to include long-term capital gains as a part of its regular distributions to Common Shareholders more frequently than would otherwise be permitted by the 1940 Act (generally once or twice per year). If the Fund implements a managed distribution plan, it would do so without a vote of the Common Shareholders. Dividend Reinvestment Plan The Fund has established an automatic Dividend Reinvestment Plan (the “Plan”). Under the Plan, distributions of dividends and capital gains are automatically reinvested in Common Shares of the Fund by [●]. Every shareholder holding at least one full share of the Fund will be automatically enrolled in the Plan. Shareholders who do not participate in the Plan will receive all distributions in cash. Common Shareholders who intend to hold their Common Shares through a broker or nominee should contact such broker or nominee regarding the Plan. See “Dividend Reinvestment Plan.” Closed End Fund Structure Closed-end funds differ from traditional, open-end management investment companies (“mutual funds”) in that closed-end funds generally list their shares for trading on a securities exchange and do not redeem their shares at the option of the shareholder. By comparison, mutual funds issue securities that are redeemable and typically engage in a continuous offering of their shares. The Common Shares are designed primarily for long-term investors; you should not purchase Common Shares if you intend to sell them shortly after purchase. Common shares of closed-end funds frequently trade at prices lower than their net asset value. The Fund cannot predict whether the Common Shares will trade at, above or below net asset value. The Fund’s net asset value will be reduced immediately following this offering by the sales load and the amount of the offering expenses paid by the Fund. In addition to net asset value, the market price of the Common Shares may be affected by such factors as the Fund’s dividend stability, dividend levels, which are in turn affected by expenses, and market supply and demand. In recognition of the possibility that the Common Shares may trade at a discount from their net asset value, and that any such discount may not be in the best interest of Common Shareholders, the Board, in consultation with the Adviser and ARI, may from time to time review possible actions to reduce any such discount. There can be no assurance that the Board will decide to undertake any of these actions or that, if undertaken, such actions would result in the Common Shares trading at a price equal to or close to net asset value per Common Share. An investment in the Fund’s Common Shares may be speculative in that it involves a high degree of risk and should not constitute a complete investment program. Listing The Fund intends to apply for listing on the New York Stock Exchange (“NYSE”) under the ticker symbol“[●]”. Custodian and Transfer Agent [●], is the custodian of the Fund, holds the Fund’s assets, settles all portfolio trades and collects most of the valuation data required for calculating the Fund’s net asset value. [●], is the transfer agent and dividend disbursing agent of the Fund. Who May Want To Invest The Fund is designed for investors seeking high current income, and secondarily long-term capital 13 appreciation. There can be no assurance that the investment strategy employed by the Fund will be successful or result in the investment objectives of the Fund being achieved. See “Investment Objectives and Strategy” for more information on the Fund’s investment strategy. U.S. Federal Income Tax Status The Fund intends to elect to be treated for U.S. federal income tax purposes as a regulated investment company, or RIC, under the Internal Revenue Code of 1986, as amended (the “Code”). As a RIC, the Fund generally will not be required to pay U.S. federal income taxes on any ordinary income or capital gains that it receives from its portfolio investments and distributes to its Common Shareholders. To qualify as a RIC and maintain its RIC status, the Fund must meet specific source-of-income and asset diversification requirements and distribute in each of its taxable years at least 90% of the sum of its “investment company taxable income” (which generally consists of ordinary income and realized net short-term capital gains in excess of realized net long-term capital losses, if any) and net tax-exempt interest to its shareholders. If, in any year, the Fund fails to qualify as a RIC under U.S. federal income tax laws, it would be taxed as an ordinary corporation. In such circumstances, the Fund could be required to recognize unrealized gains, pay substantial taxes and make substantial distributions before re-qualifying as a RIC that is accorded special tax treatment. See “Tax Matters—Qualification as a RIC.” Under the current tax diversification rules applicable to RICs, the Fund may directly invest up to 25% of its total assets in equity or debt securities of MLPs that are treated as “qualified publicly traded partnerships” under the Code. For a more complete discussion of its portfolio composition, see “Investment Objectives and Policies.” PRINCIPAL RISKS OF INVESTING IN THE FUND The following is a summary of certain principal risks.See the sections entitled “Risk Factors” for a more complete discussion of the risks of investing in the Fund’s Common Shares. No Operating History. The Fund is a newly organized, diversified closed-end investment company with no history of operations or public trading and is subject to all of the business risks and uncertainties associated with any new business. As a result, prospective investors have no track record or history on which to base their investment decisions. The Fund is designed for long-term investors and not as a trading vehicle.Neither the Adviser nor the Subadviser have previously managed a closed-end investment company. Investment and Market Risk. An investment in the Common Shares is subject to investment risk, including the possible loss of the entire principal amount invested. An investment in the Common Shares represents an indirect investment in the securities and other financial assets owned by the Fund, which are generally traded on a securities exchange or in the OTC markets. The value of these securities, like other market investments, may move up or down, sometimes rapidly and unpredictably. In addition, the Subadviser’s efforts to manage market downside protection may not be successful. The Common Shares at any point in time may be worth less than the original cost, even after taking into account any reinvestment of dividends and distributions. The Fund anticipates using leverage, which will magnify the risk. See “Risk Factors – Leverage Risk.” Management Risk. The Fund is subject to management risk because it relies on the Adviser’s oversight and ARI’s ability to pursue the Fund’s investment objectives, as an actively managed portfolio. The Subadviser will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that they will produce the desired results. The Subadviser’s investment decisions might produce losses or cause the Fund to underperform when compared to other funds with similar investment goals. If one or more key individuals leave the employ of the Subadviser, 14 the Subadviser may not be able to hire qualified replacements, or may require an extended time to do so. This could prevent the Fund from achieving its investment objectives. Asset Allocation Risk. The Fund’s investment performance depends upon how its assets are allocated and reallocated. A principal risk of investing in the Fund is that ARI may make less than optimal or poor asset allocation decisions. ARI employs an active approach to allocation among sectors, but there is no guarantee that such allocation techniques will produce the desired results. It is possible that ARI will focus on an investment that performs poorly or underperforms other investments under various market conditions. Issuer Risk. The value of securities may decline for a number of reasons that directly relate to a security’s issuer, such as its financial strength, management performance, financial leverage and reduced demand for the issuer’s goods and services, as well as the historical and prospective earnings of the issuer and the value of its assets. Market Price Discount from Net Asset Value (“NAV”) Risk. The shares of closed-end management investment companies often trade at a discount from their net asset value, and the Common Shares may likewise trade at a discount from net asset value. The trading price of the Common Shares may be less than the public offering price. The returns earned by the Fund’s shareholders who sell their Common Shares below net asset value may therefore be reduced. This risk may be greater for investors expecting to sell their shares in a relatively short period after completion of the Fund’s initial public offering. As a result, the Fund is designed primarily for long-term investors. Interest Rate Risk.As a general matter, securities in the fund (whether preferred securities, dividend paying common stocks, debt securities, MLPs, or otherwise) contain an income component that may cause the security to be affected by changes in interest rates. An increase in interest rates may cause securities and the Fund overall to decrease in value; conversely, a decrease in interest rates may cause securities and the Fund overall to increase in value. Further, a material increase in interest rates may cause securities and the Fund overall to materially decrease in value. Equity Securities Risk. The Fund may invest in equity securities, primarily in preferred securities and in common stock. Although equities have historically generated higher average total returns than debt securities and other types of credit instruments over the long-term, equities also have experienced significantly more volatility in those returns and in certain periods have significantly under-performed relative to debt securities. Common stocks may be more susceptible to adverse changes in market value due to issuer specific events or general movements in the equity markets. Common stock prices fluctuate for many reasons, including changes in investors’ perceptions of the financial condition of the issuer or the general condition of the relevant stock market, or the occurrence of political or economic events affecting issuers. Common stock of an issuer in the Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. In addition, common stock price may be sensitive to rising interest rates as the costs of capital rise and borrowing costs increase. Although preferred shares of stock are generally less volatile than common stock, preferred shares are historically more volatile investments than investing in the debt of an issuer and are subject to a greater risk of loss based on their lower position within the capital structure of issuers. An adverse event, such as an unfavorable earnings report, may depress the value of a particular equity security held by the Fund. Also, the price of equity securities is sensitive to general movements in the stock market and a drop in the stock market may depress the price of equity securities to which the Fund has exposure. Equity securities prices fluctuate for several reasons, including changes in investors’ perceptions of the financial condition of an issuer or the general condition of the relevant stock market, or when political or economic events affecting the issuers occur. In addition, 15 common stock prices may be particularly sensitive to rising interest rates, as the cost of capital rises and borrowing costs increase. Small-Cap and Mid-Cap Risk. The Fund may invest from time to time in smaller and midsize companies (i.e. companies with common stock market capitalizations generally below $[10] billion). The securities of such issuers tend to be more volatile and less liquid than those of larger, more established companies. The markets for these securities are also less liquid than those for larger companies. This can adversely affect the prices at which the Fund can purchase and sell these securities, and thus the value of the Fund's shares. Preferred Securities Risk. Although preferred shares of stock are generally less volatile than common stock, preferred shares are historically more volatile investments than investing in the debt of an issuer and are subject to a greater risk of loss based on their lower position within the capital structure of issuers. There are special risks associated with investing in preferred securities, including: · Interest Rate. Interest rate risk is the risk that preferred and other income producing securities will decline in value because of rising market interest rates. When market interest rates rise, the market value of such securities generally will fall. · Duration. Duration measures the time-weighted expected cash flows of a security, which can determine the security’s sensitivity to changes in the general level of interest rates (or yields). Securities with longer durations tend to be more sensitive to interest rate (or yield) changes than securities with shorter durations. Duration differs from maturity in that it considers potential changes to interest rates, and a security’s coupon payment, yield, price and par value and call features, in addition to the amount of time until the security matures. Various techniques may be used to shorten or lengthen the Fund’s duration. The duration of a security will be expected to change over time with changes in market factors and time to maturity. · Deferral and Omission. Preferred securities may include provisions that permit the issuer, at its discretion, to defer or omit distributions for a stated period without any adverse consequences to the issuer. If the Fund owns a preferred security that is deferring its distributions, the Fund may be required to report income for tax purposes although it has not yet received such income. · Credit and Subordination. Credit risk is the risk that a security in the Fund’s portfolio will decline in price or the issuer of the security will fail to make dividend, interest or principal payments when due because the issuer experiences a decline in its financial status. This risk is greater for below investment grade securities. See “Below Investment Grade Securities Risk” below. Preferred securities are generally subordinated to bonds and other debt instruments in a company’s capital structure in terms of having priority to corporate income, claims to corporate assets and liquidation payments, and therefore will be subject to greater credit risk than more senior debt instruments. · Floating Rate and Fixed- to Floating-Rate Securities. The market value of floating rate securities is a reflection of discounted expected cash flows based on expectations for future interest rate resets. The market value of such securities may fall in a declining interest rate environment and may also fall in a rising interest rate environment if there is a lag between the rise in interest rates and the reset. This risk may also be present with respect to fixed-to-floating-rate securities in which the Fund may invest. A secondary risk associated with declining interest rates is the risk that income earned by the Fund on floating-rate and fixed-to-floating-rate securities will decline due to lower coupon payments on floating-rate securities. 16 · Call and Reinvestment. During period of declining interest rates, an issuer may be able to exercise an option to redeem its issue at par earlier than scheduled, which is generally known as call risk. If this occurs, the Fund may be forced to reinvest in lower yielding securities. · Liquidity. Preferred securities may be substantially less liquid than many other securities, such as common stocks or U.S. Government securities. Illiquid securities involve the risk that the securities will not be able to be sold at the time desired by the Fund or at prices approximately the value at which the Fund is carrying the securities on its books. · Limited Voting Rights. Generally, preferred security holders have limited voting rights with respect to the issuing company unless preferred dividends have been in arrears for a specified number of periods, at which time the preferred security holders may elect a number of directors to the issuer’s board. Generally, once all the arrearages have been paid, the preferred security holders no longer have voting rights. · Special Redemption Rights. In certain varying circumstances, an issuer of preferred securities may redeem the securities prior to their scheduled call or maturity date. As with call provisions, a redemption by the issuer may negatively impact the return of the security held by the Fund. For instance, for certain types of preferred securities, a redemption may be triggered by certain changes in federal income tax or securities laws. As with call provisions, a special redemption by the issuer may negatively impact the return of the security held by the Fund. · New Types of Securities. From time to time, preferred securities, including hybrid-preferred securities, have been, and may in the future be, offered having features other than those described herein. The Fund reserves the right to invest in these securities if the Subadviser believes that doing so would be consistent with the Fund’s investment objectives and policies. Since the market for these instruments would be new, the Fund may have difficulty disposing of them at a suitable price and time. The Dodd-Drank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) and proposed regulations affecting the financial services industries could lead to the issuance of new forms of preferred and hybrid-preferred securities with features such as automatic equity conversion and/or write downs from par value under certain circumstances. In addition to limited liquidity, these instruments may present other risks, such as high price volatility. Master Limited Partnership (“MLP”) Risks.An investment in MLP units involves risks that differ from a similar investment in equity securities, such as common stock, of a corporation. Holders of MLP units have the rights typically afforded to limited partners in a limited partnership. As compared to common stockholders of a corporation, holders of MLP units have more limited control and limited rights to vote on matters affecting the partnership. There are certain tax risks associated with an investment in MLP units (described further below). Additionally, conflicts of interest may exist among common unit holders, subordinated unit holders and the general partner or managing member of an MLP; for example, a conflict may arise as a result of incentive distribution payments. Certain risks inherent in investing in MLPs include the following: · Regulatory Risk. MLPs in which Fund may invest are subject to significant federal, state and local government regulation in virtually every aspect of their operations, including how facilities are constructed, maintained and operated, environmental and safety controls, and the prices they may charge for products and services. Various governmental authorities have the power to enforce compliance with these regulations and the permits issued under them and violators are subject to administrative, civil and criminal penalties, including civil fines, injunctions or both, stricter laws, regulations or enforcement 17 policies could be enacted in the future which would likely increase compliance costs and may adversely affect the financial performance of MLPs, in particular, changes to laws and increased regulations or enforcement policies as a result of the Macondo oil spill in the Gulf of Mexico may adversely affect the financial performance of MLPs. In addition, such regulation can change rapidly or over time in both scope and intensity. For example, a particular by-product or process, including hydraulic fracturing, may be declared hazardous-sometimes retroactively-by a regulatory agency and unexpectedly increase production costs. · Tax Risk of MLPs. Its ability to meet its investment objectives will depend, in part, on the level of taxable income and distributions the Fund receives from the equity securities in which the Fund invests, a factor over which the Fund has limited control. The benefit that the Fund derives from its investment in MLPs is largely dependent on the MLPs being treated as partnerships and not as corporations for US. federal income tax purposes. As a partnership, a Master Limited Partnership generally has no U.S. federal income tax liability at the entity level. If, as a result of a change in current law or a change in a Master Limited Partnership’s business, a Master Limited Partnership were treated as a corporation for U.S. federal income tax purposes, such Master Limited partnership would be obligated to pay U.S. federal income tax on its income at the corporate tax rate. If a Master Limited Partnership were classified as a corporation for U.S. federal income tax purposes, the amount of cash available for distribution by the Master Limited Partnership would be reduced and distributions received by the Fund would be taxed under U.S. federal income tax laws applicable to corporate dividends (as dividend income, return of capital, or capital gain). Therefore, treatment of a Master Limited Partnership as a corporation for U.S. federal income tax purposes would result in a reduction in the after-tax return to us, likely causing a reduction in the value of Common Shares. · Catastrophe Risk. The operations of MLPs in which the Fund may invest are subject to many hazards inherent in transporting, processing, or storing natural gas, natural gas liquids, crude oil, refined petroleum products or other hydrocarbons, or in exploring, managing or producing such commodities or products, including: damage to pipelines, storage tanks or related equipment and surrounding properties caused by hurricanes, tornadoes, floods, fires and other natural disasters and acts of terrorism; inadvertent damage from construction and farm equipment; leaks of natural gas, natural gas liquids, crude oil, refined petroleum products or other hydrocarbons; fires and explosions. These risks could result in substantial losses due to personal injury and/or loss of life, severe damage to and destruction of property and equipment and pollution or other environmental damage and may result in the curtailment or suspension of their related operations. Not all MLPs are fully insured against all risks inherent to their businesses. If a significant accident or event occurs that is not fully insured, it could adversely affect their operations and financial condition. · Pipelines Risk. MLPs involved in pipelines are subject to the demand for natural gas, natural gas liquids, crude oil or refined products in the markets they serve, changes in the availability of products for gathering, transportation, processing or sale due to natural declines in reserves and production in the supply areas serviced by the companies’ facilities, sharp decreases in crude oil or natural gas prices that cause producers to curtail production or reduce capital spending for exploration activities, and environmental regulation. Demand for gasoline, which accounts for a substantial portion of refined product transportation, depends on price, prevailing economic conditions in the markets served, and demographic and seasonal factors. Companies that own interstate pipelines are subject to regulation by the Federal Energy Regulatory Commission (“FERC”) with respect to the tariff rates they may charge for transportation services. An adverse determination by FERC with respect to the tariff rates of such companies could have a material adverse effect on their business, financial condition, results of operations and cash flows and their ability to pay cash distributions or dividends. In addition, FERC has a tax allowance policy, which permits such companies to include in their cost of service an income tax 18 allowance to the extent that their owners have an actual or potential tax liability on the income generated by them. If FERC’s income tax allowance policy were to change in the future to disallow a material portion of the income tax allowance taken by such interstate pipeline companies, it would adversely impact the maximum tariff rates that such companies are permitted to charge for their transportation services, which would in turn could adversely affect such companies’ financial condition and ability to pay distributions to shareholders. · Gathering and Processing Risk. MLPs involved in gathering and processing are subject to natural declines in the production of oil and natural gas fields, which utilize their gathering and processing facilities as a way to market their production, prolonged declines in the price of natural gas or crude oil, which curtails drilling activity and therefore production, and declines in the prices of natural gas liquids and refined petroleum products, which cause lower processing margins. In addition, some gathering and processing contracts subject the gathering or processing company to direct commodities price risk. · Midstream Market Risk. MLPs and other entities that provide crude oil, refined product and natural gas services are subject to supply and demand fluctuations in the markets they serve which may be impacted by a wide range of factors including fluctuating commodity prices, weather, increased conservation or use of alternative fuel sources, increased governmental or environmental regulation, depletion, rising interest rates, declines in domestic or foreign production, accidents or catastrophic events, and economic conditions, among others. · Exploration and Production Risk. MLPs involved in exploration, development and production are particularly vulnerable to declines in the demand for and prices of crude oil and natural gas. Reductions in prices for crude oil and natural gas can cause a given reservoir to become uneconomic for continued production earlier than it would if prices were higher, resulting in the plugging and abandonment of, and cessation of production from, that reservoir. In addition, lower commodity prices not only reduce revenues but also can result in substantial downward adjustments in reserve estimates. The accuracy of any reserve estimate is a function of the quality of available data, the accuracy of assumptions regarding future commodity prices and future exploration and development costs and engineering and geological interpretations and judgments. Different reserve engineers may make different estimates of reserve quantities and related revenue based on the same data. Actual oil and gas prices, development expenditures and operating expenses will vary from those assumed in reserve estimates, and these variances may be significant. Any significant variance from the assumptions used could result in the actual quantity of reserves and future net cash flow being materially different from those estimated in reserve reports. In addition, results of drilling, testing and production and changes in prices after the date of reserve estimates may result in downward revisions to such estimates. Substantial downward adjustments in reserve estimates could have a material adverse effect on a given exploration and production company’s financial position and results of operations. In addition, due to natural declines in reserves and production, exploration and production companies must economically find or acquire and develop additional reserves in order to maintain and grow their revenues and distributions. · Propane Risk. Propane companies and MLPs are subject to earnings variability based upon weather conditions in the markets they serve, fluctuating commodity prices, increased use of alternative fuels, increased governmental or environmental regulation, and accidents or catastrophic events, among others. · Commodity Pricing Risk. MLPs in which the Fund may invest may be directly affected 19 by energy commodity prices, especially those MLPs which own the underlying energy commodity. Commodity prices fluctuate for several reasons, including changes in market and economic conditions, the impact of weather on demand, levels of domestic production and imported commodities, energy conservation, domestic and foreign governmental regulation and taxation and the availability of local, intrastate and interstate transportation systems. Volatility of commodity prices which leads to a reduction in production or supply may also impact the performance of MLPs that are solely involved in the transportation, processing, storing, distribution or marketing of commodities. Volatility of commodity prices may also make it more difficult for MLPs to raise capital to the extent the market perceives that their performance may be directly tied to commodity prices. · Supply and Demand Risk. A decrease in the production of natural gas, crude oil, coal or other energy commodities or a decrease in the volume of such commodities available for transportation, processing, storage or distribution may adversely impact the financial performance of MLPs in which the Fund invests. Production declines and volume decreases could be caused by various Fund factors, including catastrophic events affecting production, depletion of resources, labor difficulties, environmental proceedings, increased regulations, equipment failures and unexpected maintenance problems, import supply disruption, increased competition from alternative energy sources or depressed commodity prices. Alternatively, a sustained decline in demand for such commodities could also impact the financial performance of MLPs. Factors which could lead to a decline in demand include economic recession or other adverse economic conditions, higher fuel taxes or governmental regulations, increases in fuel economy, consumer shifts to the use of alternative fuel sources, an increase in commodity prices, or weather. · Depletion and Exploration Risk. MLPs also engaged in the production (exploration, development, management or production) of natural gas, natural gas liquids (including propane), crude oil, refined petroleum products or coal are subject to the risk that their commodity reserves naturally deplete over time. Reserves are generally increased through expansion of their existing business, through exploration of new sources or development of existing sources, through acquisitions or by securing long-term contracts to acquire additional reserves, each of which entails risk. The financial performance of these issuers may be adversely affected if they are unable to acquire, cost-effectively, additional reserves at a rate at least equal to the rate of natural decline. A failure to maintain or increase reserves could reduce the amount and change the characterization of cash distributions paid by these MLPs. Risks of Investing in Other Investment Companies. To the extend the Fund invests a portion of its assets in other investment companies, including CEFs, these assets will be subject to the risks of the purchased fund’s portfolio securities, and a stockholder in the Fund will bear not only his or her proportionate share of the Fund’s expenses, but also indirectly the expenses of the purchased funds. Common shareholders would therefore be subject to duplicative expenses to the extent the Fund invests in other funds. The Fund’s investments in other funds also are subject to the ability of the managers of those funds to achieve the funds’ investment objectives. Risks associated with investment in CEFs generally include the risks described in this prospectus associated with the Fund’s structure as a CEF, including market risk, leverage risk, risk of market price discount from net asset value, risk of anti-takeover provisions and non-diversification. In addition, investments in CEFs may be subject to dilution risk, which is the risk that strategies employed by a CEF, such as rights offerings, may, under certain circumstances, have the effect of reducing its share price and the Fund’s proportionate interest. 20 Fixed Income Risks · Credit Risk Credit risk is the risk that one or more debt securities and other types of credit instruments in the Fund’s portfolio will decline in price or fail to pay interest or principal when due because the issuer, the guarantor or the insurer of the security experiences a decline in its financial status. While a senior position in the capital structure of a borrower may provide some protection with respect to the Fund’s investments in Senior Loans, losses may still occur. To the extent the Fund invests in below investment grade debt securities and other types of credit instruments, it will be exposed to a greater amount of credit risk than if it invests solely in investment grade debt securities and other types of credit instruments. The prices of lower grade securities are more sensitive to negative developments, such as a decline in the issuer’s revenues or a general economic downturn, than are the prices of higher grade securities. Securities of below investment grade quality are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal when due and therefore involve a greater risk of default. In addition, the Fund’s use of certain credit derivatives will expose it to additional risk in the event that the bonds underlying the derivatives have diminished credit quality or are in default. · Interest Rate Risk The value of certain debt securities and other types of credit instruments in the Fund’s portfolio could be affected by interest rate fluctuations. When interest rates decline, the value of fixed rate securities can be expected to rise. Conversely, when interest rates rise, the value of fixed rate securities can be expected to decline. Although changes in prevailing interest rates can be expected to cause some fluctuations in the value of floating rate securities (due to the fact that rates only reset periodically), the values of these securities are substantially less sensitive to changes in market interest rates than fixed rate instruments. Fluctuations in the value of the Fund’s fixed rate securities will not affect interest income on existing securities, but will be reflected in the Fund’s net asset value. The Fund may utilize certain strategies, including taking positions in futures or interest rate swaps, for the purpose of reducing the interest rate sensitivity of the portfolio and decreasing the Fund’s exposure to interest rate risk, although there is no assurance that it will do so or that such strategies will be successful. · Prepayment Risk During periods of declining interest rates, borrowers issuing securities that contain a prepayment option may exercise their option to prepay principal earlier than scheduled. For fixed rate securities, such payments often occur during periods of declining interest rates, forcing the Fund to reinvest in lower yielding securities, resulting in a possible decline in the Fund’s income and distributions to shareholders. This is known as prepayment or “call” risk. Below investment grade securities frequently have call features that allow the issuer to redeem the security at dates prior to its stated maturity at a specified price (typically greater than par) only if certain prescribed conditions are met (“call protection”). An issuer may redeem a below investment grade security if, for example, the issuer can refinance the debt at a lower cost due to declining interest rates or an improvement in the credit standing of the issuer. Senior Loans typically do not have call protection. However, many debt instruments subject to prepayment have make-whole provisions, the purpose of which is to compensate the creditor for reinvestment risk in the event interest rates have declined. For premium bonds (bonds acquired at prices that exceed their par or principal value) purchased by the Fund, prepayment risk may be enhanced. Upon a prepayment, either in part or in full, the outstanding debt from which the fund derives interest income will be reduced. The Fund may not be able to reinvest the proceeds received on terms as favorable as the prepaid loan. High-Yield Risk.The Fund’s investments in high-yield securities may expose the Fund to greater risks than if the Fund only owned higher-grade securities. High-yield securities and instruments are regarded as having predominantly speculative characteristics with respect to the issuer’s capacity to pay interest and 21 repay principal in accordance with the terms of the obligations and involve major risk exposure to adverse conditions. The value of high-yield, lower quality securities is affected by the creditworthiness of the issuers of the securities and by general economic and specific industry conditions. Issuers of high-yield securities are not as strong financially as those with higher credit ratings, so the securities are usually considered speculative investments. Concentration Risk: Because the Fund may invest 25% or more of its total assets in the securities of companies in the following group of industries: banks, diversified financials, real estate (including real estate investment trusts) and insurance, it will be more susceptible to adverse economic or regulatory occurrences affecting this sector, such as changes in interest rates, loan concentration and competition. Dividend Risk. The income shareholders receive from the Fund is expected to be based, in part, on income from dividend paying equities. In selecting equity income securities in which the Fund will invest, the Subadviser will consider, among other criteria, the issuer’s history of making regular periodic distributions (i.e. dividends) to its equity holders. An issuer’s history of paying dividends or other distributions, however, does not guarantee that the issuer will continue to pay dividends or other distributions in the future. The dividend income stream associated with equity income securities generally is not guaranteed and will be subordinate to payment obligation of the issuer on its debt and other liabilities. Accordingly, an issuer may forego paying dividends on its equity securities. In addition, because in most instances issuers are not obligated to make periodic distributions to the holders of the equity securities, such distributions or dividends generally may be discontinued at the issuer’s discretion. Value Investing Risk. The Fund may invest substantially in stocks that the Subadviser believes are undervalued or inexpensive relative to other investments. These types of securities may present risks in addition to the general risks associated with investing in common and preferred stocks. These securities are subject to the discretion and judgment of ARI and there is no assurance that ARI’s decisions will produce the desired results. These securities generally are selected on the basis of an issuer’s fundamentals relative to current market price. Such securities are subject to the risk of mis-estimation of certain fundamental factors. In addition, during certain time periods, market dynamics may favor “growth” stocks of issuers that do not display strong fundamentals relative to market price based upon positive price momentum and other factors. Disciplined adherence to a “value” investment mandate during such periods can result in significant underperformance relative to overall market indices and other managed investment vehicles that pursue growth style investments and/or flexible equity style mandates. Foreign Securities and Emerging Markets Risk. The Fund may invest in securities that are traded in foreign markets and that are not subject to the requirements of the U.S. securities laws, markets and accounting requirements (“foreign securities”). Investments in foreign securities involve certain considerations and risks not ordinarily associated with investments in securities of U.S. issuers. Foreign companies are not generally subject to the same accounting, auditing and financial standards and requirements as those applicable to U.S. companies. Foreign securities exchanges, brokers and listed companies may be subject to less government supervision and regulation than exists in the United States dividend and interest income may be subject to withholding and other foreign taxes, which may adversely affect the net return on such investments. There may be difficulty in obtaining or enforcing a court judgment abroad, and it may be difficult to effect repatriation of capital invested in certain countries. In addition, with respect to certain countries, there are risks of expropriation, confiscatory taxation, political or social instability or diplomatic developments that could affect assets of the Fund held in foreign countries. Foreign securities from a particular country or region may be subject to currency fluctuations and controls or adverse political, social, economic or other developments that are unique to that particular country or region. Therefore, the prices of foreign securities in particular countries or regions may, at times, move in 22 a different direction from those of United States securities. From time to time, foreign capital markets may exhibit more volatility than those in the United States, and the securities markets of emerging market countries can be extremely volatile. Emerging and frontier market countries can generally have economic structures that are less diverse and mature, and political systems that are less stable, than those of developed countries. Foreign Currency Risk. Because the Fund may invest in securities denominated or quoted in currencies other than the U.S. dollar or have significant operations or markets outside of the U.S., changes in foreign currency exchange rates may affect the value of securities in the Fund and the unrealized appreciation or depreciation of investments. Currencies of certain countries may be volatile and therefore may affect the value of securities denominated in such currencies, which means that the Fund’s net asset value could decline as a result of changes in the exchange rates between foreign currencies and the U.S. dollar. ARI may, but is not required to, elect for the Fund to seek to protect itself from changes in currency exchange rates through hedging transactions, although there is no assurance that it will do so or that such strategies will be successful. In addition, certain countries, particularly emerging market countries, may impose foreign currency exchange controls or other restrictions on the repatriation, transferability or convertibility of currency. Convertible Securities Risk. The value of a convertible security may be affected by both the yield of non-convertible securities of comparable issuers and by the value of the underlying common stock. The value of a convertible security viewed without regard to its conversion feature (i.e., strictly on the basis of its yield) is sometimes referred to as its “investment value.” A convertible security’s investment value tends to decline as prevailing interest rate levels increase. Conversely, a convertible security’s investment value increases as prevailing interest rate levels decline. However, a convertible security’s market value will also be influenced by its “conversion value,” which is the market value of the underlying common stock that would be obtained if the convertible security were converted. A convertible security’s conversion value tends to increase as the price of the underlying common stock increases, and decrease as the price of the underlying common stock decreases.As the market price of the underlying common stock declines such that the conversion value is substantially below the investment value of the convertible security, the price of the convertible security tends to be influenced more by the yield of the convertible security. Thus, it may not decline in price to the same extent as the underlying common stock.If the market price of the underlying common stock increases to a point where the conversion value approximates or exceeds the investment value, the price of the convertible security tends to be influenced more by the market price of the underlying common stock. In the event of a liquidation of the issuing company, holders of convertible securities would be paid before the company’s common stockholders. Consequently, the issuer’s convertible securities entail less risk than its common stock, but more risk than its debt obligations. Inflation Risk. Inflation risk is the risk that the value of assets or income from investment will be worth less in the future, as inflation decreases the value of money. As inflation increases, the real value of the Common Shares and distributions on those shares can decline. In addition, during any periods of rising inflation, interest rates on any borrowings by the Fund may increase, which would tend to further reduce returns to the holders of Common Shares. Financial Leverage Risk. Although the Fund presently intends to utilize leverage, there can be no assurance that the Fund will do so, or that, if utilized, it will be successful during any period in which it is employed. Leverage is a speculative technique that exposes the Fund to greater risk and higher costs than if it were not implemented. The Fund anticipates using leverage through borrowings from certain financial institutions, or reverse repurchase agreements, in an aggregate amount of approximately [●]% (as determined immediately after borrowing) of its Managed Assets in order to buy additional securities. In addition, the Fund may leverage through the issuance of preferred shares or other leverage financing. The Fund’s total leverage, either through borrowings, preferred stock issuance or effective leverage, may not exceed 33 1/3% of the Fund’s Managed Assets. 23 The use of leverage through borrowing of money or the issuance of preferred shares to purchase additional securities creates an opportunity for increased common share net investment income dividends, but also creates risks for the holders of Common Shares, including increased variability of the Fund’s net income, distributions and/or NAV in relation to market changes. Increases and decreases in the value of the Fund’s portfolio will be magnified when the Fund uses leverage. As a result, leverage may cause greater changes in the Fund’s Net Asset Value, which could have a material adverse impact on the Fund’s business, financial condition and results of operations. The Fund will also have to pay interest and dividends on its borrowings, which may reduce the Fund’s return. This interest expense may be greater than the Fund’s return on the underlying investment. The Fund’s leveraging strategy may not be successful. The use of leverage to purchase additional investments creates an opportunity for increased Common Share dividends, but also creates special risks and considerations for the Common Shareholders, including: •The likelihood of greater volatility of net asset value, market price and dividend rate of the Common Shares than a comparable portfolio without leverage; •The risk that fluctuations in interest rates on borrowings and short-term debt or in the interest or dividend rates on any leverage that the Fund must pay will reduce the return to the common shareholders; •The effect of leverage in a declining market, which is likely to cause a greater decline in the net asset value of the Common Shares than if the Fund were not leveraged, may result in a greater decline in the market price of the Common Shares; •When the Fund uses financial leverage, the investment advisory and subadvisory fees payable to FWCA and ARI, respectively, will be higher than if the Fund did not use leverage, including periods when the Fund is losing money, and because the fees paid will be calculated based on the Fund’s Managed Assets there may be a financial incentive to FWCA and/or ARI to increase the Fund’s use of leverage and create and inherent conflict of interests; •Leverage increases operating costs, which will be borne entirely by the Common shareholders and may reduce total return; and •Certain types of borrowings and issuances of preferred stock by the Fund may result in the Fund being subject to covenants in credit agreements relating to asset coverage and Fund composition requirements. The Fund may be subject to certain restrictions on investments imposed by guidelines of one or more rating agencies, which may issue ratings for the short-term corporate debt securities and other types of credit instruments or preferred shares issued by the Fund. These guidelines may impose asset coverage or portfolio composition requirements that are more stringent than those imposed by the 1940 Act. ARI does not believe that these covenants or guidelines will impede it from managing the Fund’s portfolio in accordance with the Fund’s investment objectives and policies. Derivatives and Derivative Transactions Risk. The Fund may engage in various portfolio strategies, including exchange-listed and over-the-counter put and call options on securities, financial futures, equity, fixed income and interest rate indices, and other financial instruments, purchase and sell financial futures contracts and options thereon, enter into various interest rate transactions, such as swaps, caps, floors or collars, and enter into various currency transactions such as currency forward contracts, currency futures contracts, currency swaps or options on currency or currency futures or credit transactions and credit default swaps, for hedging and risk management purposes and to enhance total return. The Fund also may purchase derivative instruments that combine features of these instruments. Collectively, the above are referred to as Derivative Transactions. The use of Derivative Transactions to enhance total return may be particularly speculative. Derivative Transactions involve risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the 24 other party to the transaction and illiquidity of the derivative instruments. Furthermore, the Fund’s ability to successfully use Derivative Transactions depends on ARI’s ability to predict pertinent market movements, which cannot be assured. The use of Derivative Transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to Derivative Transactions are not otherwise available to the Fund for investment purposes. Investing in Derivative Transactions involves investments in derivative instruments involves risks different from, or possibly greater than, the risks associated with investing directly in securities and other traditional investments and, in a down market, could become harder to value or sell at a fair price. The Fund also will be subject to credit risk with respect to the counterparties to any OTC derivatives contracts purchased by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract, the Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances. The specific risks applicable to the derivatives in which the Fund may invest are described below. General Risks Associated with Derivatives. The Fund may use derivatives, including, in particular, swaps and other similar transactions, in seeking to achieve its investment objectives or for other reasons, such as cash management, financing activities or to hedge its positions. Accordingly, derivatives may be used as a form of leverage or for speculative purposes to seek to enhance returns, including speculation on changes in credit spreads, interest rates or other characteristics of the market, individual securities or groups of securities. If the Fund invests in a derivative for speculative purposes, the Fund will be fully exposed to the risks of loss of that derivative, which may sometimes be greater than the derivative’s cost. The use of derivatives may involve substantial leverage. The use of derivatives may subject the Fund to risks, including but not limited to: •Counterparty Risk. The risk that the counterparty in a derivative transaction will be unable to honor its financial obligation to the Fund, or the risk that the reference entity in a credit default swap or similar derivative will not be able to honor its financial obligations. Certain participants in the derivatives market, including larger financial institutions, have recently experienced significant financial hardship and deteriorating credit conditions. If the Fund’s counterpart to a derivative transaction experiences a loss of capital, or is perceived to lack adequate capital or access to capital, it may experience margin calls or other regulatory requirements to increase equity. Under such circumstances, the risk that a counterparty will be unable to honor its financial obligations may be substantially increased. The counterparty risk for cleared derivatives is generally lower than for uncleared over-the-counter derivative transactions since generally a clearing organization becomes substituted for each counterparty to a cleared derivative contract and, in effect, guarantees the parties’ performance under the contract as each party to a trade looks only to the clearing house for performance of financial obligations. However, there can be no assurance that a clearing house, or its members, will satisfy its obligations to the Fund. •Currency Risk. The risk that changes in the exchange rate between two currencies will adversely affect the value (in U.S. dollar terms) of an investment. •Leverage Risk. The risk associated with certain types of Derivative Transactions that relatively small market movements may result in large changes in the value of an investment. Certain investments or trading strategies that involve leverage can result in losses that greatly exceed the amount originally invested. •Liquidity Risk. The risk that certain Derivative Transactions may be difficult or impossible to 25 close out at the time that the seller would like or at the price that the seller believes the position is currently worth. This risk is heightened to the extent the Fund engages in over-the-counter derivative transactions, which are generally less liquid than exchange-traded instruments. Although both OTC and exchange-traded derivatives markets may experience the lack of liquidity, OTC non-standardized derivative transactions are generally less liquid than exchange-traded instruments. The absence of liquidity may also make it more difficult for the Fund to ascertain a market value for such instruments. The inability to close open derivatives positions also could have an adverse impact on the Fund’s ability to effectively hedge its portfolio. •Correlation Risk. The risk that changes in the value of a derivative will not match the changes in the value of the portfolio holdings that are being hedged or of the particular market or security to which the Fund seeks exposure. Furthermore, the ability to successfully use derivative instruments depends in part on the ability of the Subadviser to predict pertinent market movements, which cannot be assured. •Index Risk. If the derivative is linked to the performance of an index, it will be subject to the risks associated with changes in that index. If the index changes, the Fund could receive lower interest payments or experience a reduction in the value of the derivative to below what the Fund paid. Certain indexed derivatives may create leverage, to the extent that they increase or decrease in value at a rate that is a multiple of the changes in the applicable index. •Regulatory Risk. The derivatives in which the Fund may invest have become subject to comprehensive statutes, regulations and margin requirements. In particular, certain provisions of the Dodd-Frank Act, which was signed into law in July 2010, requires most OTC derivatives to be executed on a regulated market and cleared through a central counterparty, which may result in increased margin requirements and costs for the Fund. In addition, the U.S. Commodity Futures Trading Commission (“CFTC”) has recently rescinded certain exemptions from registration requirements under the Commodity Exchange Act, as amended (“CEA”) that have been previously available under CFTC Rule 4.5 to investment advisers registered with the SEC under the Investment Advisers Act of 1940 (the “Advisers Act”). The status of these rules is unclear because of litigation against the CFTC challenging the rules. In the event that the Fund’s investments in derivative instruments regulated under the CEA, including futures, swaps and options, exceeds a certain threshold, the Manager may be required to register as a “commodity pool operator” and/or “commodity trading advisor” with the CFTC with respect to the Fund. In the event the Manager is required to register with the CFTC, it will become subject to additional recordkeeping and reporting requirements with respect to the Fund, which may increase the Fund’s expenses. However, the Fund has claimed an exclusion from the definition of the term “commodity pool operator” under the CEA pursuant to Rule 4.5 under the CEA promulgated by the CFTC and currently intends to operate in a manner that would permit it to continue to claim an exclusion from the definition of the term “commodity pool operator” under the CEA pursuant to Rule 4.5 under the CEA promulgated by the CFTC. It is possible that additional government regulation of various types of derivative instruments, including swaps, may increase the cost of using derivatives or limit or prevent the Fund from using such instruments as part of its investment strategy, which could negatively affect the Fund’s performance. Potential Conflict of Interest Risk. Individual investment professionals at ARI manage multiple accounts for multiple clients. These accounts may include separate accounts (including wrap and UMA programs), mutual funds, and other commingled funds. The Fund’s portfolio managers listed in this Prospectus who are primarily responsible for the day-to-day management of the Fund (“Investment Personnel”) generally manage accounts in several different investment styles. These accounts may have investment objectives, strategies, time horizons, tax considerations and risk profiles that differ from those of the Fund. Investment Personnel make investment decisions for each account, including the Fund, based on the investment objectives, policies, practices, benchmarks, cash flows and other relevant investment 26 considerations applicable to that account. Consequently, Investment Personnel may purchase or sell securities, including initial public offerings (“IPOs”), for one account and not another account, and the performance of securities purchased for one account may vary from the performance of securities purchased for other accounts. Alternatively, these accounts may be managed in a similar fashion to the Fund and thus the accounts may have similar, and in some cases nearly identical, objectives, strategies and/or holdings to that of the Fund. Investment Personnel or other investment professionals at ARI may place transactions on behalf of other accounts that are directly or indirectly contrary to investment decisions made on behalf of the Fund, or make investment decisions that are similar to those made for the Fund, both of which have the potential to adversely impact the Fund depending on market conditions. For example, Investment Personnel may purchase a security in one account while appropriately selling that same security in another account. Similarly, Investment Personnel may purchase the same security for the Fund and one or more other accounts at or about the same time. In those instances the other accounts will have access to their respective holdings prior to the public disclosure of the Fund’s holdings. In addition, some of these accounts have fee structures, including performance fees, which are or have the potential to be higher, in some cases significantly higher, than the fees ARI receives for managing the Fund. Some Investment Personnel are eligible to receive incentive payments from ARI. Because incentive payments paid by ARI to Investment Personnel are tied to revenues earned by ARI, the incentives associated with any given account may be significantly higher or lower than those associated with other accounts managed by a given Investment Professional, including the Fund. Finally, Investment Personnel may hold shares or investments in the other pooled investment vehicles and/or other accounts. Changes in United States Law. Changes in the state and U.S. federal laws applicable to the Fund, including changes to state and U.S. federal tax laws, or applicable to the Adviser, the Subadviser and other securities or instruments in which the Fund may invest, may negatively affect the Fund’s returns to Common Shareholders. The Fund may need to modify its investment strategy in the future in order to satisfy new regulatory requirements or to compete in a changed business environment. Distribution Risk. There can be no assurance that monthly distributions paid by the Fund to shareholders will be maintained at initial levels or increase over time. The monthly distributions shareholders are expected to receive from the Fund will be derived from the Fund’s dividends and interest income after payment of Fund expenses. The Fund’s cash available for distribution may vary widely over the short- and long-term. The Fund will make a distribution only if authorized by the Fund’s Board of Directors and declared by the Fund out of assets legally available for these distributions.If the Fund elects to issue preferred stock and/or notes or other debt securities, or engage in other types of borrowings, its ability to make distributions to its holders of Common Stock may be limited by the asset coverage requirements and other limitations imposed by the 1940 Act, the Fund’s lenders and the terms of the preferred stock issued by the Fund. Illiquid Investment Risk. The Fund may invest in unregistered securities and otherwise illiquid investments. Unregistered securities are securities that cannot be sold publicly in the United States without registration under the Securities Act of 1933. An illiquid investment is a security or other investment that cannot be disposed of within seven days in the ordinary course of business at approximately the value at which the Fund has valued the investment. Unregistered securities often can be resold only in privately negotiated transactions with a limited number of purchasers or in a public offering registered under the Securities Act of 1933. Considerable delay could be encountered in either event and, unless otherwise contractually provided for, the Fund’s proceeds upon sale may be reduced by the costs of registration or underwriting discounts. The difficulties and delays associated with such transactions could result in the Fund’s inability to realize a favorable price upon disposition of unregistered securities, 27 and at times might make disposition of such securities impossible. In addition, the Fund may be unable to sell other illiquid investments when it desires to do so, resulting in the Fund obtaining a lower price or being required to retain the investment. Illiquid investments generally must be valued at fair value, which is inherently less precise than utilizing market value for liquid investments, and may lead to differences between the price a security is valued at for determining the Fund’s Net Asset Value and the price the Fund actually receives upon sale. Market Disruption Risk. Global financial markets have recently experienced periods of extreme turmoil. The debt and equity capital markets in the United States and around the world have been negatively impacted by significant write-offs in the financial services sector relating to sub-prime mortgages and the re-pricing of credit risk in the broadly syndicated market, among other things. These events, along with the deterioration of the housing market, the failure of major financial institutions and the resulting U.S. federal government actions have led to a decline in general economic conditions, which have materially and adversely impacted the broader financial and credit markets and have reduced the availability of debt and equity capital for the market as a whole and financial firms in particular. These events have been adversely affecting the willingness of some lenders to extend credit, in general, which may make it more difficult for issuers of debt securities to obtain financings or refinancings for their investment or lending activities or operations. There is a risk that such issuers will be unable to successfully complete such financings or refinancings. In particular, because of the current conditions in the credit markets, issuers of debt securities may be subject to increased cost for debt, tightening underwriting standards and reduced liquidity for loans they make, securities they purchase and securities they issue. These events may increase the volatility of the value of securities owned by the Fund and/or result in sudden and significant valuation increases or declines in its portfolio. These events also may make it more difficult for the Fund to accurately value its securities or to sell its securities on a timely basis. A significant decline in the value of the Fund’s portfolio would likely result in a significant decline in the value of your investment in the Fund. Prolonged continuation or further deterioration of current market conditions could adversely impact the Fund’s portfolio. Geopolitical Risk. The aftermath of the war in Iraq, instability in Afghanistan, Pakistan, and the Middle East, and terrorist attacks in the United States and around the world may adversely affect the performance of U.S. and worldwide financial markets. The Fund cannot predict the effects of significant future events on the U.S. and global economy and securities markets. Natural Disasters and Adverse Weather Conditions. Certain areas of the world historically have been prone to major natural disasters, such as hurricanes, earthquakes, typhoons, flooding, tidal waves, tsunamis, erupting volcanoes, wildfires or droughts, and have been economically sensitive to environmental events. Such disasters, and the resulting damage, could have a severe and negative impact on the Fund’s investment portfolio and, in the longer term, could impair the ability of issuers in which the Fund invests to conduct their businesses in the manner normally conducted. Adverse weather conditions may also have a particularly significant negative affect on issuers in the agricultural sector and on insurance companies that insure against the impact of natural disasters. Portfolio Turnover. The Fund may engage in short-term trading strategies, and securities may be sold without regard to the length of time held when, in the opinion of ARI, investment considerations warrant such action. These policies may have the effect of increasing the annual rate of portfolio turnover of the Fund. Higher rates of portfolio turnover would likely result in higher brokerage commissions and may generate short-term capital gains taxable as ordinary income, which may have a negative impact on the Fund’s performance over time. Temporary Defensive Positions. The Fund may depart from its principal investment strategy in response to adverse market, economic, or political conditions. The Fund may take a temporary defensive position and invest all or a substantial portion of its total assets in cash or cash equivalents, government securities 28 or short-term fixed income securities. The Fund will not be pursuing its investment objectives in these circumstances and could miss favorable market developments. It is impossible to predict when, or for how long, the Fund will use these alternative strategies. There can be no assurance that such strategies will be successful. Further, to the extent that the Fund invests defensively, it likely will not achieve its investment objectives. Anti-Takeover Provisions. The Fund’s Agreement and Declaration of Trust includes provisions that could limit the ability of other persons or entities to acquire control of the Fund or to change the composition of its Board. These provisions may deprive shareholders of opportunities to sell their Common Shares at a premium over the then current market price of the Common Shares. Given the risks described above, an investment in the Common Shares may not be appropriate for all investors. You should carefully consider your ability to assume these risks before making an investment in the Fund. 29 SUMMARY OF FUND EXPENSES The purpose of the table below is to help you understand all fees and expenses that you, as a Common Shareholder, would bear directly or indirectly. The following table shows the Fund’s expenses as a percentage of net assets attributable to Common Shares assuming the use of leverage through the use of borrowings in an amount equal to [●]% of the Fund’s total assets. The information below is based on an offering of [] Common Shares.If the Fund issues fewer Common Shares, all other things being equal, these expenses would increase as a percentage of net assets attributable to Common Shares.The Fund’s actual expenses may vary from the estimated expenses shown in the table. Shareholder Transaction Expenses Percentage of Offering Price Sales load paid by you []% Expenses borne by the Fund (1)(2) []% Dividend Reinvestment Plan Fees None Expenses Associated with the Arrangement of a Credit Facility and/or Use of Leverage (3) []% Annual Expenses Percentage of Net Assets Attributable to Common Shares (Assumes Leverage is Used) Management Fees (4) []% Other Expenses (5) [] Interest Payments on Borrowings (6) [] Acquired Fund Fees and Expenses (7) [] Total Annual Expenses []% (1) FWCAor an affiliate has agreed (i)to pay all organizational costs of the Fund and (ii)pay all offering costs (other than sales loads) that exceed $ per Common Share (% of the offering price). Based on an actual offering size of $ ( Common Shares), the total offering costs (other than sales loads) would be $ ($ per Common Share). The Fund would pay a maximum of $ ($ per Common Share) of offering costs and FWCA or an affiliate would pay all offering costs in excess of $ ($ per Common Share), which are currently estimated to be $ ($ per Common Share). (2) FWCA (and not the Fund) has agreed to pay, from its own assets, a structuring fee pursuant to an agreement between [] and FWCA.These fees are not reflected under sales load in the table above. The Adviser intends to pay compensation to employees of one of its affiliates who participate in the marketing of the Common Shares. See “Underwriters—Additional Compensation to be Paid by the Adviser.” (3) Costs incurred to establish a credit facility will be borne by the Fund and result in a reduction of the NAV of the Fund. Based on an offering of [●] shares of Common Stock, the total costs to establish the Credit Facility are estimated to be $[●] or $[●] per share ([●]% of the Common Stock offering price). (4) Fund has agreed to pay the Adviser as compensation under the Advisory Agreement an annual fee in the amount of [●]% of the average daily Managed Assets of the Fund.“Managed Assets” means the total assets of the Fund (including any assets attributable to money borrowed for investment purposes) minus the sum of the Fund’s accrued liabilities (other than liabilities and borrowings for investment purposes). 30 The Fund currently intends to borrow in an initial amount equal to approximately [●]% of the value of its Managed Assets. The Adviser will receive a fee in an amount equal to [●]% of the Fund’s Managed Assets. As a result, if the Fund has net assets of $[●] million, for example, and borrows $[●] million, the investment manager will receive a fee of $[●] million (i.e., [●]% * $[●] $[●] million). Using the present example, the $[●] fee would equate to an effective management fee rate of [●]% on the Fund’s net assets of $[●]. (5) Estimated expenses based on estimated amounts for the Fund’s first year of operations and assumes that the Fund issues approximately[●] Common Shares. (6) Assumes effective leverage through the use of bank borrowings equal to approximately [●]% (as determined immediately after such borrowings) of the Fund’s Managed Assets at an annual interest rate of [●] %. (7) Investors will bear indirectly the fees and expenses (including advisory fees and other operating expenses) of any investment companies in which the Fund invests.For purposes of this calculation, it is assumed that[●]% of the Fund will be invested in acquired funds, although this percentage may vary substantially over time. EXAMPLE The following example illustrates the expenses that you would pay on a $1,000 investment in Common Shares (including the sales load of $[●] and estimated offering expenses of this offering of [●]), assuming (i)total annual expenses of [●]% of net assets attributable to Common Shares and (ii)a 5% annual return*: 1 Year 3 Year 5 Year 10 Year Total Expenses $ The Example should not be considered a representation of future expense. Actual expenses may be higher or lower. * This example assumes that the estimated Other Expenses set forth in the Annual Expenses table are accurate, and that all dividends and distributions are reinvested at net asset value. Actual expenses may be greater or less than those assumed. Moreover, the Fund’s actual rate of return may be greater or less than the hypothetical 5% return shown in the example. THE FUND FW Advisory Research Quality Income Trust (the “Fund”) is a newly-organized, diversified, closed-end management investment company. The Fund’s primary investment objective is to seek high current income. The Fund’s secondary objective is long term capital appreciation.There can be no assurance that the Fund will achieve its investment objectives. The Fund’s investment objectives are considered a non-fundamental policy that may be changed by the Fund’s Board of Trustees (the “Board”) without prior approval of the holders of the Common Shares (“Common Shareholders”). The Fund’s principal office is located at 100 Wall Street, 11th Floor, New York, NY 10005 and its phone number is [●]. The Fund’s investment adviser is Four Wood Capital Advisors, LLC (the “Adviser” or “FWCA”) and its subadviser is Advisory Research, Inc. (the “Subadviser” or “ARI”). 31 USE OF PROCEEDS The net proceeds of this offering of the Common Shares (the “Common Shares”) will be approximately $ ($ if the Underwriters exercise the overallotment option in full) after payment of the sales load and organizational and offering costs (other than the sales load) expected to be approximately $ per share. The net proceeds of the offering will be invested in accordance with the Fund’s investment objectives and policies as soon as practicable after completion of the offering. The Fund currently anticipates being able to do so within three months after the completion of the offering. Pending investment of the net proceeds in accordance with the Fund’s investment objectives and policies, the Fund will invest in high-quality, short-term debt securities, cash and/or cash equivalents. Investors should expect, therefore, that before the Fund has fully invested the proceeds of the offering in accordance with its investment objectives and policies, the Fund’s net asset value would earn interest income at a modest rate. If the Fund’s investments are delayed, the first planned distribution could consist principally of a return of capital. 32 INVESTMENT OBJECTIVES AND STRATEGY The Fund’s primary investment objective is to seek high current income. The Fund’s secondary objective is long term capital appreciation. There can be no guarantee that the Fund will achieve its investment objectives. The Fund seeks to achieve its objectives by investing primarily in a portfolio of preferred securities and dividend-paying equities that will provide income to the investors in the Fund and allow for the possibility of appreciation on the principal investment.Under normal market conditions and after the initial investment period following this offering, at least 80% of the Fund’s Managed Assets (as defined in this prospectus) will be invested in a portfolio of preferred securities (which may include traditional and hybrid preferred securities) and dividend-paying equities, including, but not limited to, master limited partnerships (“MLPs) and pass-through securities such as closed-end funds (“CEFs”), and real estate investment trusts (“REITs”). The Fund may invest up to 20% of its managed assets in other debt securities, including, but not limited to, U.S. government securities, municipal bonds, and corporate bonds that the Subadviser believes will help the Fund reach its investment objectives by enhancing income and the potential for capital appreciation, decreasing risk or any combination thereof. Preferred securities in which the Fund may invest include traditional preferreds, and hybrid preferreds (i.e. securities issued by trusts or other special purpose entities established by operating companies). The Fund will invest 25% or more of its total assets in the securities of companies in the following group of industries: banks, diversified financials, real estate (including real estate investment trusts) and insurance.In addition, the Fund also may focus its investment in other sectors or industries, such as (but not limited to) energy, and pipelines. The Investment Adviser and Subadviser retain broad discretion to allocate the Fund’s investments across various sectors and industries. MLPs in which the Fund may invest are publicly traded limited partnerships or limited liability companies that are treated as partnerships for U.S. federal income tax purposes. Although the Fund may invest in MLPs in any industry or sector, the Fund expects to primarily invest in those MLPs that focus on oil and gas pipelines and the transportation of energy commodities. The Fund may invest up to 20% of its assets in securities of non-U.S. issuers. The Fund’s investments in foreign securities include non-U.S. dollar denominated securities traded outside of the United States, U.S. dollar denominated securities of foreign issuers traded in the United States and American Depository Receipts (“ADRs”). ADRs are receipts that represent interests in foreign securities held on deposit by U.S. banks. The Fund may invest in securities regardless of market capitalization. “Managed Assets” means the total assets of the Fund (including any assets attributable to money borrowed for investment purposes) minus the sum of the Fund’s accrued liabilities (other than liabilities and borrowings for investment purposes). The Fund may, but does not intend to invest a significant portion of its assets in Derivative Transactions for hedging and risk management purposes or to enhance total return. The Fund may sell call options to the extent market conditions are favorable to such a strategy. The Fund’s use of such option strategies is expected to be opportunistic in nature and the Fund is not required to maintain any particular, or any, percentage of Managed Assets in call options.See “Investment Strategy—Other Investment Techniques—Derivative Transactions.” 33 The Fund may invest up to 20% of its Managed Assets in illiquid securities and securities for which prices are not readily available. The Fund may implement various temporary “defensive” strategies at times when ARI determines that conditions in the markets make pursuing the Fund’s basic investment strategy inconsistent with the best interests of its shareholders. These strategies may include investing all or a portion of the Fund’s assets in U.S. Government obligations and high-quality, short-term debt securities, cash or cash equivalents or Derivative Transactions. See “Investment Strategy—Portfolio Composition—Short-Term Fixed income securities; Temporary Defensive Position; Invest-Up Period” and “Risk Factors – Derivative Transactions.” The Fund currently anticipates that it will borrow funds from certain financial institutions, or use reverse repurchase agreements, in an aggregate amount of approximately 25% - 30% of its Managed Assets. In addition, the Fund may leverage through the issuance of preferred shares or other leverage financing. The Fund retains the flexibility to increase this amount up to the limits imposed by the 1940 Act. This practice is known as “leverage.” The Fund may borrow from banks or other financial institutions or through reverse repurchase agreements, dollar rolls and other investment techniques. See “Risk Factors—Financial Leverage Risks.” The Fund is not intended as, and you should not construe it to be, a complete investment program. There can be no assurance that the Fund will achieve its investment objectives. The Fund’s investment objectives may be changed without shareholder approval upon 60 days prior written notice to the Fund’s shareholders. Investment Philosophy and Approach ARI has adhered to a strict value discipline in selecting fixed income and equity securities since it was founded in 1974. As of December 31, 2012, ARI managed approximately $9 billion across fixed income and equity strategies and has a long track record investing in both. ARI’s investment team employs bottom-up, fundamental research to identify investments throughout the capital structure on markets worldwide. ARI seeks to identify securities which it believes offer significantly higher yields than U.S. treasury securities of comparable maturity, while preserving good overall credit quality.ARI analyzes companies from the bottom up, conducting a review of all public documents, speaking with outside consultants and contacts, identifying value and risk drivers and interviewing management before making an investment decision. ARI selects preferred securities based upon a review of yield characteristics, call provisions, credit quality and ratings, and ability to continue paying dividends. ARI selects common stocks, MLPs and REITs based on the company’s business and financial strength and dividend history and policy, as well as the ability to potentially grow dividend distributions in the future.ARI selects CEFs based upon a review of yield, price relative to net asset value, composition of the underlying portfolio, and the nature of the distributions.ARI also seeks to invest in companies with strong balance sheets and skilled management teams.The Fund will generally sell a security if it believes the security’s full valuation has been realized, if better opportunities are identified, or if news alters the advisor’s investment thesis. In evaluating and selecting debt securities, ARI balances various factors, including increased yield as compared to U.S. treasuries, maturity, call provisions and credit quality. 34 The mix of investments between preferred securities, common stocks, MLPs, and other investments will be determined by the bottom-up valuation of the securities under consideration, the overall valuations that markets for these securities, and the Fund’s anticipated monthly distributions. When ARI believes that a temporary defensive posture is appropriate, or there appears to be a lack of suitable opportunities that meet the Fund’s investment criteria, the Fund may hold most or a portion of its assets in cash or cash equivalents, government securities or short-term fixed income securities. This does not constitute a change in the Fund’s investment objectives, but could prevent or delay the Fund from achieving its objective. Under normal circumstances, the Subadviser intends for the Fund to be fully invested with a minimal cash position. Portfolio Composition The Fund’s portfolio will be composed principally of the following investments. A more detailed description of the Fund’s investment policies and restrictions and more detailed information about the Fund’s portfolio investments are contained in the Statement of Additional Information (the “SAI”). Equity Securities. The Fund will invest in preferred securities and dividend paying common stock. The Fund invests in securities regardless of market capitalization. Generally, the Fund will invest in companies with mid to large market capitalization (companies with a market capitalization greater than $2 billion). However, the Fund is not precluded from and may invest a portion of the Fund’s Managed Assets in companies with a lower market capitalization.The mix of the Fund’s equity investments at any time will depend on the industries and types of securities the Subadviser believes will hold the most value within the Fund’s investment strategy. Preferred Securities.There are two basic types of preferred securities.The first, sometimes referred to in this prospectus as traditional preferred securities, consist of preferred stock issued by an entity taxable as a corporation.Preferred stocks are considered equity securities.The second basic type is referred to in this prospectus as hybrid-preferred securities.Hybrid-preferred securities may be issued by corporations, generally in the form of interest-bearing notes with preferred securities characteristics, or by an affiliated trust or partnership of the corporation, generally in the form of preferred interests in subordinated debentures or similarly structured securities.Hybrid-preferred securities are considered debt securities.The Subadviser also considers senior debt perpetual issues, as well as exchange-listed senior debt issues that trade with attributes of exchange-listed perpetual and hybrid-preferred securities to be part of the broader preferred securities market.Preferred securities pay fixed or floating dividends to investors and have “preference” over common stock in the payment of dividends and in the liquidation of a company’s assets.This means that a company must pay dividends on preferred stock before paying dividends on its common stock.Preferred stockholders usually have no right to vote for the corporate directors or on other matters. Floating-rate and fixed-to-floating-rate preferred securities may be traditional preferred or hybrid-preferred securities.Floating-rate preferred securities pay a rate of income that resets periodically based on short and/or longer-term interest rate benchmarks.If the associated benchmark rate rises, the return offered by the floating-rate security may rise as well, making such securities less sensitive to rising interest rates (or yields).Similarly, a fixed-to-floating-rate security may be less price-sensitive to rising interest rates (or yields), because it has a rate of payment that is fixed for a certain period (typically five, ten of thirty years after issuance), after which period a floating rate of payment applies.The Fund may invest a significant portion of its assets in both floating-rate and fixed-to-floating-rate preferred securities. The Fund intends to invest a significant portion of its assets in exchange-traded preferred 35 securities, but may also invest in over-the-counter (“OTC”) preferred securities, and will also invest in exchange-traded preferred securities.These securities may or may not pay dividends that are eligible for the corporate dividends received deduction (“DRD”) for corporations or for treatment as qualified dividend income (“QDI”) for individuals, and the Fund generally will not be managed to seek the tax –advantages inherent in DRD or QDI.For more information regarding DRD or QDI, see “Taxation” below. Equity Securities of Master Limited Partnerships.The Fund may invest up to 25% of its Managed Assets in equity securities of MLPs.The Fund currently intends to invest primarily in MLP securities issued by entities organized in the United States. Registered Investment Companies.The Fund may invest up to [10%] of Managed Assets in CEFs and other registered investment companies, to the extent permitted under Section 12(d)(1) of the Investment Company Act of 1940, as amended (the “1940 Act”), and the rules thereunder, or any exemption granted under the 1940 Act.An investment in the shares of a CEF and other registered investment companies is subject to the risks associated with that fund’s portfolio securities.To the extent the Fund invests in shares of another CEF or other registered investment company, holders of the Fund’s Common Shares (“Common Shareholders”) would indirectly pay a portion of that fund’s expenses, including advisory fees, brokerage and other distribution expenses.These fees and expenses are in addition to the direct expenses of the Fund’s own operations.The securities of other funds may also be leveraged and will therefore be subject to similar leverage risks to which the Fund is subject.In addition, to the extent the Fund invests in other funds, the Fund will be dependent upon the investment and research abilities of persons other than the Investment Adviser and Subadviser. Debt Securities and Other Types of Credit Instruments.The Fund may invest up to 20% of its Managed Assets in debt securities and other types of credit instruments. Debt securities and credit instruments include, investment grade corporate bonds, and high-yield bonds (commonly known as “junk bonds” or “junk debt”), convertible bonds, U.S. government securities, municipal bonds, notes bank loans and other types of debt instruments. The Subadviser intends to select debt securities and other types of credit instruments that it believes have a reasonably high likelihood of consistently paying their interest and meeting their obligations. The Fund may invest in debt securities and other types of credit instruments of any credit quality, maturity and duration. The Fund may invest in U.S. dollar and non-U.S. dollar denominated debt securities and other types of credit instruments of issuers located anywhere in the world and of issuers that operate in any industry. U.S. Government Securities.The Fund may invest in U.S. government securities. U.S. government securities include U.S. Treasury obligations and securities issued or guaranteed by various agencies of the U.S. government, or by various instrumentalities which have been established or sponsored by the U.S. government. U.S. Treasury obligations are backed by the “full faith and credit” of the U.S. government. Securities issued or guaranteed by federal agencies and U.S. government sponsored instrumentalities may or may not be backed by the full faith and credit of the U.S. government. Corporate Debt Securities.The Fund may invest in corporate debt securities of any maturity.Notes, bonds, debentures and commercial paper are the most common types of corporate debt securities, with the primary difference being their maturities and secured or unsecured status.The Fund may invest in U.S. and non-U.S. issuers of corporate debt securities.Corporate debt may be rated investment-grade or below investment-grade and may carry fixed or floating rates of interest. 36 Municipal Bonds.The Fund may invest in taxable municipal bonds.States, local governments and municipalities issue municipal bonds to raise money for certain purposes. Municipal bonds issued to finance activities with a broad public purpose are generally exempt from federal income tax.Taxable municipal bonds, however, are issued to finance activities with less significant benefits to the public, such as the construction of sports facilities, and as such the interest paid to holders of such bonds is taxable as ordinary income.Municipal bonds may be rated investment-grade or below investment-grade and pay interest based on fixed or floating rate coupons. Maturities may range from long-term to short-term. Other Credit Instruments. The Fund may also invest in other credit instruments, including without limitation, Senior Loans, Second Lien Loans or Mezzanine Loans, but does not expect to do so as a principal investment strategy. Below Investment Grade Securities. The Fund may invest in below investment grade securities, which are securities rated below Baa by Moody’s Investors Service Inc.(“Moody’s”) and below BBB by Standard & Poors Ratings Services (“S&P”).Below investment grade securities are also known as “high yield” or “junk” securities. The Fund generally will not invest a significant portion of its Managed Assets in below investment grade securities, and at no time will the Fund invest more than 25% of its Managed Assets in below investment grade securities. Short-Term Fixed Income Securities; Temporary Defensive Position; Invest-Up Period. During the period in which the net proceeds of this offering of Common Shares are being invested, during periods in which ARI determines that they are temporarily unable to follow the Fund’s investment strategy or that it is impractical to do so, or pending re-investment of proceeds received in connection with the sale of a security, the Fund may deviate from its investment strategy and invest all or any portion of its assets in cash, cash equivalents or short-term debt instruments or Derivative Transactions. See “Additional Investment Information and Restrictions—Short-term fixed income securities” in the SAI and “Risk Factors – Derivative Transactions.” ARI’s determination that they are temporarily unable to follow the Fund’s investment strategy or that it is impractical to do so will generally occur only in situations in which a market disruption event has occurred and where trading in the securities selected through application of the Fund’s investment strategy is extremely limited or absent. In such a case, shares of the Fund may be adversely affected and the Fund may not pursue or achieve its investment objectives. ARI currently anticipates that these are the only circumstances in which the Fund will invest in short-term debt securities. Non-U.S. Securities. The Fund may invest in debt securities, other types of credit instruments and equity securities of non-U.S. issuers (“Non-U.S. Securities”). Some Non-U.S. Securities may be less liquid and more volatile than securities of comparable U.S. issuers. Similarly, there is less volume and liquidity in most foreign securities markets than in the United States and, at times, greater price volatility than in the United States. Because evidence of ownership of such securities usually are held outside the United States, the Fund will be subject to additional risks if it invests in Non-U.S. Securities, which include possible adverse political and economic developments, seizure or nationalization of foreign deposits and adoption of governmental restrictions which might adversely affect or restrict the payment of principal and interest on the foreign securities to investors located outside the country of the issuer, whether from currency blockage or otherwise. Other Investment Techniques Derivative Transactions. The Fund may, but is not required to, invest a portion of its managed 37 assets in Derivative Transactions described below for hedging and risk management purposes or to enhance total return. Although ARI seeks to use Derivative Transactions to further the Fund’s investment objectives, no assurance can be given that they will be successful. The Fund may purchase and sell derivative instruments such as exchange-listed and over-the-counter put and call options on securities, financial futures, equity, fixed income and interest rate indices, and other financial instruments, purchase and sell financial futures contracts and options thereon, enter into various interest rate transactions, such as swaps, caps, floors or collars, and enter into various currency transactions such as currency forward contracts, currency futures contracts, currency swaps or options on currency or currency futures or credit transactions and credit default swaps. The Fund also may purchase derivative instruments that combine features of these instruments. Collectively, the above are referred to as “Derivative Transactions.” The Fund generally uses Derivative Transactions as a portfolio management or hedging technique to seek to protect against possible adverse changes in the market value of securities held in or to be purchased for the Fund’s portfolio, protect the value of the Fund’s portfolio, facilitate the sale of certain securities for investment purposes, manage the effective interest rate exposure of the Fund, protect against changes in currency exchange rates, manage the effective maturity or duration of the Fund’s portfolio or establish positions in the derivatives markets as a substitute for purchasing or selling particular securities. The Fund may use Derivative Transactions to enhance total return, although the Fund will commit variation margin for Derivative Transactions that involve futures contracts in accordance with the rules of the U.S. Commodity Futures Trading Commission. Derivative Transactions have risks, including the imperfect correlation between the value of such instruments and the underlying assets, the possible default of the other party to the transaction or illiquidity of the derivative instruments. Furthermore, the ability to successfully use Derivative Transactions depends on ARI’s ability to predict pertinent market movements, which cannot be assured. Thus, the use of Derivative Transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell. The use of currency transactions can result in the Fund incurring losses as a result of the imposition of exchange controls, suspension of settlements or the inability of the Fund to deliver or receive a specified currency. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to Derivative Transactions are not otherwise available to the Fund for investment purposes. A more complete discussion of Derivative Transactions and their risks is contained in the Fund’s SAI under the heading “Additional Investment Information and Restrictions—Derivative Transactions and Risk Management.” Illiquid Transactions.Generally, securities will be purchased or sold by the Fund on national securities exchanges and in the over-the-counter market. However, the Fund may invest up to 20% of its managed assets in securities that are not publicly traded or that are otherwise illiquid (not readily marketable). Leverage.The Fund may seek to enhance the level of its current distributions to its Common Shareholders through the use of leverage to the extent permitted by the 1940 Act. Initially, the Fund expects to obtain leverage through borrowings from certain financial institutions, or reverse repurchase agreements, in an amount equal to approximately [●]% of the Fund’s Managed Assets immediately after giving effect to the borrowing. In addition, the Fund may leverage through the issuance of preferred shares or other leverage financing, such dollar rolls, other credit facilities and commercial paper. The Fund intends to limit its combined effective leverage ratio at the time of borrowing (measured by the aggregate dollar amount of all leverage facilities to Managed Assets, to 331/3% of the Fund’s Managed Assets. In addition, the Fund may borrow for temporary, emergency or other purposes as permitted under the 1940 Act. Any such indebtedness would be in addition to the combined effective leverage ratio of 38 331/3% of Managed Assets (at the time of borrowing). The Fund’s leverage strategy may not be successful. By leveraging its investment portfolio, the Fund creates an opportunity for increased net income or capital appreciation. However, the use of leverage also involves risks, which can be significant. These risks include the possibility that the value of the assets acquired with such borrowing decreases although the Fund’s liability is fixed, the likelihood of greater volatility of net asset value, market price and dividend rate of the Common Shares than a comparable portfolio without leverage. Since the Adviser’s fee is based upon a percentage of the Fund’s managed assets, the Adviser’s fee will be higher if the Fund is leveraged and the Adviser will have an incentive to leverage the Fund. The Board of Trustees will monitor this potential conflict. The Adviser intends to leverage the Fund only when it believes that the potential return on the additional investments acquired through the use of leverage is likely to exceed the costs incurred in connection with the offering. There can be no assurance that the Fund will borrow in order to leverage its assets or, if it does borrow, what percentage of the Fund’s assets such borrowings will represent. Leverage creates risks which may adversely affect the return for the holders of Common Shares, including: •The likelihood of greater volatility of net asset value and market price of Common Shares; •Fluctuations in the dividend rates on any preferred shares or in interest rates on borrowings and short-term debt; •Increased operating costs, which may reduce the Fund’s total return to the holders of Common Shares. The fees and expenses attributed to leverage, including all offering and operating expenses relating to any preferred shares, will be borne by holders of Common Shares; and •The potential for a decline in the value of an investment acquired through leverage, while the Fund’s obligations under such leverage remains fixed. To the extent the income or capital appreciation derived from securities purchased with funds received from leverage exceeds the cost of leverage, the Fund’s return will be greater than if leverage had not been used. Conversely, if the income or capital appreciation from the securities purchased with such funds is not sufficient to cover the cost of leverage or if the Fund incurs capital losses, the return of the Fund will be less than if leverage had not been used, and therefore the amount available for distribution to shareholders as dividends and other distributions will be reduced or potentially eliminated. ARI may determine to maintain the Fund’s leveraged position if it expects that the long-term benefits to the Fund’s shareholders of maintaining the leveraged position will outweigh the current reduced return. The Fund may be required to maintain minimum average balances in connection with borrowings or to pay a commitment or other fee to maintain a line of credit; either of these requirements will increase the cost of borrowing over the stated interest rate. In addition, capital raised through the issuance of preferred shares or borrowing will be subject to dividend payments or interest costs that may or may not exceed the income and appreciation on the assets purchased. The issuance of additional classes of preferred shares involves offering expenses and other costs, which will be borne by the holders of Common Shares, and may limit the Fund’s freedom to pay dividends on Common Shares or to engage in other activities. Although the Fund does not anticipate engaging in reverse repurchase agreement transactions, the Fund may in the future engage in reverse repurchase agreement transactions to the extent permitted under the 1940 Act, and related guidance of the SEC and its staff. If the Fund uses reverse repurchase agreements, the Fund may earmark or segregate liquid assets equal to repayment obligations under such agreements in accordance with guidance from the SEC and its staff from time to time in effect. Any such 39 use of reverse repurchase agreements would be in addition to the combined effective leverage ratio of 33 1/3% of Managed Assets (at the time of borrowing). The Fund may also use reverse repurchase agreement transactions for temporary or emergency purposes. In a reverse repurchase agreement transaction, the Fund temporarily transfers possession of a portfolio instrument to another party in return for cash. At the same time, the Fund agrees to repurchase the instrument at an agreed upon time and price, which reflects an interest payment. Subsequent to entering into a reverse repurchase agreement transaction, the value of the portfolio securities transferred may substantially exceed the purchase price received by the Fund under the reverse repurchase agreement transaction and, during the life of the reverse repurchase agreement transaction, the Fund may be required to transfer additional securities if the market value of those securities initially transferred declines. In engaging in a reverse repurchase transaction, the Fund may transfer (“sell”) any of its portfolio securities to a broker-dealer, bank or another financial institution counterparty as determined by the Adviser to be appropriate. In accordance with guidance from the SEC and its staff from time to time in effect, the Fund will earmark or segregate liquid assets equal to repayment obligations under the reverse repurchase agreements. The Fund’s Issuance of Preferred Shares. Although the Fund is authorized, under the 1940 Act, to issue preferred shares (assuming no other “senior security” (as such term is defined in the 1940 Act) is issued) in an amount equal to 50% of the value of the Fund’s total assets less liabilities and indebtedness not represented by “senior securities” (as such term is defined in the 1940 Act), the Fund anticipates that under current market conditions it is unlikely to offer preferred shares. Any preferred shares issued by the Fund would have complete priority upon distribution assets over the Common Shares. The issuance of preferred shares will leverage the Common Shares. Although the timing and other terms of the offering of preferred shares and the terms of the preferred shares would be determined by the Fund’s board of trustees (the “Board of Trustees”), the Fund expects to invest the proceeds of any preferred shares offering in intermediate and long-term bonds. The preferred shares may pay dividends at a fixed rate or at adjustable rates based on shorter-term interest rates, which would be determined periodically by an auction or remarketing process or formula. The adjustment period for preferred share dividends could be as short as one day or as long as a year or more. So long as the Fund’s portfolio is invested in securities that provide a higher rate of return than the dividend rate of the preferred shares, after taking expenses into consideration, the use of leverage will result in a higher rate of income than if the Fund were not leveraged. Under the 1940 Act, the Fund is not permitted to issue preferred shares unless immediately after such issuance the value of the Fund’s total assets, less all liabilities and indebtedness of the Fund not represented by “senior securities” (as such term is defined in the 1940 Act), is at least 200% of the liquidation value of the outstanding preferred shares (assuming no other “senior security” (as such term is defined in the 1940 Act) is issued). In addition, the Fund is not permitted to declare any cash dividend or other distribution on its Common Shares unless, at the time of such declaration, the value of the Fund’s total assets, less all liabilities and indebtedness of the Fund not represented by “senior securities” (as such term is defined in the 1940 Act), is at least 200% of the liquidation value of the outstanding preferred shares (assuming no other “senior security” (as such term is defined in the 1940 Act) is issued). If preferred shares are issued, the Fund intends, to the extent possible, to purchase or redeem preferred shares from time to time to the extent necessary in order to maintain coverage of any preferred shares of at least 200%. In addition, as a condition to obtaining ratings on the preferred shares, the terms of any preferred shares issued are expected to include asset coverage maintenance provisions which will require a reduction of indebtedness or the redemption of the preferred shares in the event of non-compliance by the Fund and may also prohibit dividends and other distributions on the Common Shares in such circumstances. In order to meet redemption requirements, the Fund may have to liquidate portfolio securities. Such liquidations and redemptions, or reductions in indebtedness, would cause the Fund to incur related transaction costs and could result in capital losses to the Fund. Prohibitions on 40 dividends and other distributions on the Common Shares could impair the Fund’s ability to qualify as a regulated investment company under the Internal Revenue Code of 1986, as amended (the “Code”). If the Fund has preferred shares outstanding, two of the Fund’s Trustees will be elected by the holders of preferred shares voting separately as a class. The remaining Trustees of the Fund will be elected by holders of Common Shares and preferred shares voting together as a single class. In the event the Fund failed to pay dividends on preferred shares for two years, holders of preferred shares would be entitled to elect a majority of the Trustees of the Fund. The Fund may be subject to certain restrictions on investments imposed by guidelines of one or more nationally recognized statistical rating organizations which may issue ratings for the preferred shares or short-term debt instruments issued by the Fund. These guidelines may impose asset coverage or portfolio composition requirements that are more stringent than those imposed by the 1940 Act. Certain types of borrowings may result in the Fund being subject to covenants in credit agreements, including those relating to asset coverage, borrowing base and portfolio composition requirements and additional covenants that may affect the Fund’s ability to pay dividends and distributions on Common Shares in certain instances. The Fund may also be required to pledge its assets to the lenders in connection with certain types of borrowing. The Adviser does not anticipate that these covenants or restrictions will adversely affect its ability to manage the Fund’s portfolio in accordance with the Fund’s investment objectives and principal investment strategies. Due to these covenants or restrictions, the Fund may be forced to liquidate investments at times and at prices that are not favorable to the Fund, or the Fund may be forced to forego investments that the Adviser otherwise views as favorable. Leverage Effects. The extent that the Fund employs leverage, if any, will depend on many factors, the most important of which are investment outlook, market conditions and interest rates. Successful use of a leveraging strategy depends on the Adviser’s ability to predict correctly interest rates and market movements. There is no assurance that a leveraging strategy will be successful during any period in which it is employed. The following table illustrates the hypothetical effect on the return to a holder of the Fund’s Common Shares of the leverage obtained by borrowing equal to 33% of the Fund’s Managed Assets, assuming hypothetical annual returns of the Fund’s portfolio of minus 10% to plus 10%. As the table shows, leverage generally increases the return to shareholders when portfolio return is positive and greater than the cost of leverage and decreases the return when the portfolio return is negative or less than the cost of leverage. The figures appearing in the table are hypothetical and actual returns may be greater or less than those appearing in the table. Assumed portfolio return (net of expenses) []% []% []% []% []% Corresponding common share return []% []% []% []% []% Until the Fund borrows, the Fund’s Common Shares will not be leveraged, and the risks and special considerations related to leverage described in this Prospectus will not apply. Such leveraging of the Common Shares cannot be fully achieved until the proceeds resulting from the use of leverage have been invested in longer-term debt instruments in accordance with the Fund’s investment objectives and policies. 41 RISK FACTORS General risks An investment in the Fund’s Common Shares may be speculative in that it involves a high degree of risk and should not constitute a complete investment program. The following is a summary of certain risks associated with an investment in the Fund. No Operating History. The Fund is a newly organized, diversified closed-end investment company with no history of operations or public trading and is subject to all of the business risks and uncertainties associated with any new business. As a result, prospective investors have no track record or history on which to base their investment decisions. The Fund is designed for long-term investors and not as a trading vehicle.Neither the Adviser nor the Subadviser have previously managed a closed-end investment company. Investment and Market Risk. An investment in the Common Shares is subject to investment risk, including the possible loss of the entire principal amount invested. An investment in the Common Shares represents an indirect investment in the securities and other financial assets owned by the Fund, which are generally traded on a securities exchange or in the OTC markets. The value of these securities, like other market investments, may move up or down, sometimes rapidly and unpredictably. In addition, the Subadviser’s efforts to manage market downside protection may not be successful. The Common Shares at any point in time may be worth less than the original cost, even after taking into account any reinvestment of dividends and distributions. The Fund anticipates using leverage, which will magnify the risk. See “Risk Factors – Leverage Risk.” Management Risk. The Fund is subject to management risk because it relies on the Adviser’s oversight and ARI’s ability to pursue the Fund’s investment objectives, as an actively managed portfolio. The Subadviser will apply investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that they will produce the desired results. The Subadviser’s investment decisions might produce losses or cause the Fund to underperform when compared to other funds with similar investment goals. If one or more key individuals leave the employ of the Subadviser, the Subadviser may not be able to hire qualified replacements, or may require an extended time to do so. This could prevent the Fund from achieving its investment objectives. Asset Allocation Risk. The Fund’s investment performance depends upon how its assets are allocated and reallocated. A principal risk of investing in the Fund is that ARI may make less than optimal or poor asset allocation decisions. ARI employs an active approach to allocation among sectors, but there is no guarantee that such allocation techniques will produce the desired results. It is possible that ARI will focus on an investment that performs poorly or underperforms other investments under various market conditions. Issuer Risk. The value of securities may decline for a number of reasons that directly relate to a security’s issuer, such as its financial strength, management performance, financial leverage and reduced demand for the issuer’s goods and services, as well as the historical and prospective earnings of the issuer and the value of its assets. Market Price Discount from Net Asset Value (“NAV”) Risk. The shares of closed-end management investment companies often trade at a discount from their net asset value, and the Common Shares may likewise trade at a discount from net asset value. The trading price of the Common Shares may be less than the public offering price. The returns earned by the Fund’s shareholders who sell their Common Shares below net asset value may therefore be reduced. This risk may be greater for investors expecting to sell their shares in a relatively short period after completion of the Fund’s initial public offering. As a result, the Fund is designed primarily for long-term investors. Interest Rate Risk. As a general matter, securities in the fund (whether preferred securities, dividend paying common stocks, debt securities, MLPs, or otherwise) contain an income component that may 42 cause the security to be affected by changes in interest rates. An increase in interest rates may cause securities and the Fund overall to decrease in value; conversely, a decrease in interest rates may cause securities and the Fund overall to increase in value. Further, a material increase in interest rates may cause securities and the Fund overall to materially decrease in value. Equity Securities Risk. The Fund may invest in equity securities, primarily in preferred securities and in common stock. Although equities have historically generated higher average total returns than debt securities and other types of credit instruments over the long-term, equities also have experienced significantly more volatility in those returns and in certain periods have significantly under-performed relative to debt securities. Common stocks may be more susceptible to adverse changes in market value due to issuer specific events or general movements in the equity markets. Common stock prices fluctuate for many reasons, including changes in investors’ perceptions of the financial condition of the issuer or the general condition of the relevant stock market, or the occurrence of political or economic events affecting issuers. Common stock of an issuer in the Fund’s portfolio may decline in price if the issuer fails to make anticipated dividend payments because, among other reasons, the issuer of the security experiences a decline in its financial condition. In addition, common stock price may be sensitive to rising interest rates as the costs of capital rise and borrowing costs increase. Although preferred shares of stock are generally less volatile than common stock, preferred shares are historically more volatile investments than investing in the debt of an issuer and are subject to a greater risk of loss based on their lower position within the capital structure of issuers. An adverse event, such as an unfavorable earnings report, may depress the value of a particular equity security held by the Fund. Also, the price of equity securities is sensitive to general movements in the stock market and a drop in the stock market may depress the price of equity securities to which the Fund has exposure. Equity securities prices fluctuate for several reasons, including changes in investors’ perceptions of the financial condition of an issuer or the general condition of the relevant stock market, or when political or economic events affecting the issuers occur. In addition, common stock prices may be particularly sensitive to rising interest rates, as the cost of capital rises and borrowing costs increase. Small-Cap and Mid-Cap Risk. The Fund may invest from time to time in smaller and midsize companies (i.e. companies with common stock market capitalizations generally below $[10] billion). The securities of such issuers tend to be more volatile and less liquid than those of larger, more established companies. The markets for these securities are also less liquid than those for larger companies. This can adversely affect the prices at which the Fund can purchase and sell these securities, and thus the value of the Fund’s shares. Preferred Securities Risk. Although preferred shares of stock are generally less volatile than common stock, preferred shares are historically more volatile investments than investing in the debt of an issuer and are subject to a greater risk of loss based on their lower position within the capital structure of issuers. There are special risks associated with investing in preferred securities, including: · Interest Rate. Interest rate risk is the risk that preferred and other income producing securities will decline in value because of rising market interest rates. When market interest rates rise, the market value of such securities generally will fall. · Duration. Duration measures the time-weighted expected cash flows of a security, which can determine the security’s sensitivity to changes in the general level of interest rates (or yields). Securities with longer durations tend to be more sensitive to interest rate (or yield) changes than securities with shorter durations. Duration differs from maturity in that it considers potential changes to interest rates, and a security’s coupon payment, yield, price and par value and call features, in addition to the amount of time until the security matures. Various techniques may be 43 used to shorten or lengthen the Fund’s duration. The duration of a security will be expected to change over time with changes in market factors and time to maturity. · Deferral and Omission. Preferred securities may include provisions that permit the issuer, at its discretion, to defer or omit distributions for a stated period without any adverse consequences to the issuer. If the Fund owns a preferred security that is deferring its distributions, the Fund may be required to report income for tax purposes although it has not yet received such income. · Credit and Subordination. Credit risk is the risk that a security in the Fund’s portfolio will decline in price or the issuer of the security will fail to make dividend, interest or principal payments when due because the issuer experiences a decline in its financial status. This risk is greater for below investment grade securities. See “Below Investment Grade Securities Risk” below. Preferred securities are generally subordinated to bonds and other debt instruments in a company’s capital structure in terms of having priority to corporate income, claims to corporate assets and liquidation payments, and therefore will be subject to greater credit risk than more senior debt instruments. · Floating Rate and Fixed- to Floating-Rate Securities. The market value of floating rate securities is a reflection of discounted expected cash flows based on expectations for future interest rate resets. The market value of such securities may fall in a declining interest rate environment and may also fall in a rising interest rate environment if there is a lag between the rise in interest rates and the reset. This risk may also be present with respect to fixed-to-floating-rate securities in which the Fund may invest. A secondary risk associated with declining interest rates is the risk that income earned by the Fund on floating-rate and fixed-to-floating-rate securities will decline due to lower coupon payments on floating-rate securities. · Call and Reinvestment. During period of declining interest rates, an issuer may be able to exercise an option to redeem its issue at par earlier than scheduled, which is generally known as call risk. If this occurs, the Fund may be forced to reinvest in lower yielding securities. · Liquidity. Preferred securities may be substantially less liquid than many other securities, such as common stocks or U.S. Government securities. Illiquid securities involve the risk that the securities will not be able to be sold at the time desired by the Fund or at prices approximately the value at which the Fund is carrying the securities on its books. · Limited Voting Rights. Generally, preferred security holders have limited voting rights with respect to the issuing company unless preferred dividends have been in arrears for a specified number of periods, at which time the preferred security holders may elect a number of directors to the issuer’s board. Generally, once all the arrearages have been paid, the preferred security holders no longer have voting rights. · Special Redemption Rights. In certain varying circumstances, an issuer of preferred securities may redeem the securities prior to their scheduled call or maturity date. As with call provisions, a redemption by the issuer may negatively impact the return of the security held by the Fund. For instance, for certain types of preferred securities, a redemption may be triggered by certain changes in federal income tax or securities laws. As with call provisions, a special redemption by the issuer may negatively impact the return of the security held by the Fund. · New Types of Securities. From time to time, preferred securities, including hybrid-preferred securities, have been, and may in the future be, offered having features other than those described herein. The Fund reserves the right to invest in these securities if the Subadviser believes that doing so would be consistent with the Fund’s investment objectives and policies. Since the 44 market for these instruments would be new, the Fund may have difficulty disposing of them at a suitable price and time. The Dodd-Drank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) and proposed regulations affecting the financial services industries could lead to the issuance of new forms of preferred and hybrid-preferred securities with features such as automatic equity conversion and/or write downs from par value under certain circumstances. In addition to limited liquidity, these instruments may present other risks, such as high price volatility. Master Limited Partnership (“MLP”) Risks.An investment in MLP units involves risks that differ from a similar investment in equity securities, such as common stock, of a corporation. Holders of MLP units have the rights typically afforded to limited partners in a limited partnership. As compared to common stockholders of a corporation, holders of MLP units have more limited control and limited rights to vote on matters affecting the partnership. There are certain tax risks associated with an investment in MLP units (described further below). Additionally, conflicts of interest may exist among common unit holders, subordinated unit holders and the general partner or managing member of an MLP; for example, a conflict may arise as a result of incentive distribution payments. Certain risks inherent in investing in MLPs include the following: · Regulatory Risk. MLPs in which Fund may invest are subject to significant federal, state and local government regulation in virtually every aspect of their operations, including how facilities are constructed, maintained and operated, environmental and safety controls, and the prices they may charge for products and services. Various governmental authorities have the power to enforce compliance with these regulations and the permits issued under them and violators are subject to administrative, civil and criminal penalties, including civil fines, injunctions or both, stricter laws, regulations or enforcement policies could be enacted in the future which would likely increase compliance costs and may adversely affect the financial performance of MLPs, in particular, changes to laws and increased regulations or enforcement policies as a result of the Macondo oil spill in the Gulf of Mexico may adversely affect the financial performance of MLPs. In addition, such regulation can change rapidly or over time in both scope and intensity. For example, a particular by-product or process, including hydraulic fracturing, may be declared hazardous-sometimes retroactively-by a regulatory agency and unexpectedly increase production costs. ·
